Nationwide Life Insurance Company: ·Nationwide Variable Account – 9 Prospectus supplement dated May 1, 2008 to Prospectus dated May 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Nationwide Allocation Architect NAA is not available for contracts issued on or after May 1, 2008, or to contract owners that did not elect NAA prior to May 1, 2008. NAA will continue to be available to contract owners that elected NAA prior to May 1, 2008.While these contract owners can continue to invest in NAA and transfer between NAA models, if the contract owner terminates participation in NAA the contract owner will not be able to re-elect NAA in the future. Prior to annuitization, Nationwide may make available for use by contract owners the Nationwide Allocation Architect, an asset allocation service that enables contract owners to have their variable account allocations invested according to an investment model.The models diversify among asset classes to achieve specific investment goals and are based on different profiles of an investor's willingness to accept investment risk.Participants in the program may elect one of these available models: · Conservative · Moderately Conservative · Balanced · Moderate · Capital Appreciation · Moderately Aggressive; and · Aggressive. Each model is comprised of sub-accounts of underlying funds that are currently available as investment options in this contract.The sub-accounts within each model and their weightings are selected according to each model's risk tolerance and investment goal.More information about the program and the models is available in the brochure for the program. Nationwide Investment Advisors, LLC as Investment Adviser For those contracts that elect to use the Nationwide Allocation Architect, Nationwide Investment Advisors, LLC ("NIA") will serve as investment adviser to each participating contract owner for the sole purposes of developing and maintaining the models.In this capacity, NIA will act as a fiduciary.Contract owners will receive a copy of NIA's Form ADV at the time of application, which contains more information about NIA's role as investment adviser. Evaluating and Updating the Models At least twice each calendar year, NIA will evaluate the models to assess whether the combination and allocation percentages of the sub-accounts within each model optimizes the return potential for that model.If deemed necessary by NIA, NIA will update the models, with such updates taking effect on or about January 1 and July 1 of each year.NIA may evaluate and update the models more frequently at its sole discretion. Updating the models could entail adding or removing one or more sub-accounts from a model, or changing the allocation percentages among existing sub-accounts.Currently, NIA updates the models based on information received from an independent third-party firm.NIA reserves the right to change the third-party firm (where permitted by law) upon 30 days' written notice to contract owners.NIA takes sole responsibility for monitoring and updating the models. Nationwide will send contract owners written notice of model updates approximately 30 days before the model changes are to be implemented.Contract owners should review these notices carefully.If the contract owner is comfortable with the model changes, the contract owner need not take any action.If the contract owner is not comfortable with the model changes, the contract owner may switch to a different model or terminate their participation in the service. On or about each January 1 and July 1 (or any other day that NIA updates the models), Nationwide will reallocate the variable account contract value of contracts participating in the service pursuant to the discretionary authority granted to Nationwide as a requirement to participate in the service.The reallocation will rebalance the variable account contract allocations to the updated model allocations.If the scheduled date for the reallocation is a Saturday, Sunday, recognized holiday, or any other day that the New York Stock Exchange is closed, the reallocation will occur on the next business day.Each reallocation is considered a transfer event.However, the automatic reallocation transfers within the Nationwide Allocation Architect are not subject to Short-Term Trading Fees. Quarterly Rebalancing In addition to reallocating the variable account contract value when the models change, Nationwide will also reallocate the variable account contract value at the end of each calendar quarter, referred to as quarterly rebalancing.If the end of a calendar quarter is a Saturday, Sunday, recognized holiday, or any other day that the New York Stock Exchange is closed, the quarterly rebalancing will occur on the next business day.Each quarterly rebalancing is considered a transfer event.However, quarterly rebalancing transfers within the Nationwide Allocation Architect are not subject to Short-Term Trading Fees. Election of the Nationwide Allocation Architect There is no additional charge for participating in the Nationwide Allocation Architect.If the service is available, a contract owner may elect to begin participating at any time by communicating the election to Nationwide in writing to Nationwide's service center.Once the election is received and processed, Nationwide will allocate the entire contract value that is allocated to the variable account in accordance with the elected model.Allocations to the fixed account or the GTO will remain so invested.Only one model may be elected at any given time. While the Nationwide Allocation Architect is in effect, the contract owner will not be permitted to transfer contract value among the sub-accounts or out of the sub-accounts (to the fixed account or a GTO) without first terminating their participation in the service.Contract owners may transfer maturing fixed account contract value into the variable account (and thus, the elected model) only at the end of the guarantee term.Any subsequent payments submitted that are to be allocated to the sub-accounts will also be allocated according to the currently elected model.Any surrenders taken from the contract while the Nationwide Allocation Architect is in effect will be taken proportionally from all investments in the contract.Any charges assessed to the contract will be taken proportionally from all investments in the contract.A contract owner participating in the Nationwide Allocation Architect may not participate in Asset Rebalancing or Dollar Cost Averaging. When electing a model, please consult a qualified financial adviser to determine the most appropriate model based on the contract owner's particular financial needs, time horizon, and willingness to accept investment risk.The investment adviser may use tools to make this determination that are either independently acquired or provided by Nationwide.However, Nationwide bears no responsibility for the investment decision. Changing Models Contract owners participating in the Nationwide Allocation Architect may elect to change models at any time.An election to change models must be communicated to Nationwide in writing or over the telephone to Nationwide's service center.An election to change models will be immediate and will not be subject to Short-Term Trading Fees. Nationwide reserves the right to limit the number of times a contract owner can change models each year. Terminating Participation in the Nationwide Allocation Architect Once participation in the service has begun, it may only be terminated upon the specific written request of the contract owner.Once a contract owner's participation in the service is terminated, the contract value will remain invested as it was on the last day of participation in the program unless and until Nationwide is instructed otherwise.Additionally, please be aware that the terms of the "Transfer Restrictions" provision apply. Nationwide reserves the right to terminate the availability of this service at any time. Risks Associated with the Nationwide Allocation Architect The models are designed to optimize returns based on different risk tolerances.However, neither Nationwide nor NIA guarantees that participation in the Nationwide Allocation Architect will result in a profit or protect against a loss. NIA may be subject to competing interests that may affect its decisions as to the sub-accounts offered in the models.Specifically, some of the sub-accounts correspond to underlying mutual funds owned by a NIA affiliate, some underlying mutual funds may pay more revenue to NISC (NIA's affiliate) than others, and some underlying mutual funds may pay more revenue to Nationwide (NIA's parent company) than others.However, NIA believes that its fiduciary responsibilities to the contract owners that elect a model outweigh any conflict that may exist relating to the underlying mutual funds, enabling it to make substantially unbiased choices as to the sub-accounts within the models. The Best of America® America’s Future Annuity® Nationwide Life Insurance Company Individual Modified Single Premium Deferred Variable Annuity Contracts Issued by Nationwide Life Insurance Company through its Nationwide Variable Account-9 The date of this prospectus is May 1, 2008. This prospectus contains basic information you should understand about the contracts before investing.Please read this prospectus carefully and keep it for future reference. Variable annuities are complex investment products with unique benefits and advantages that may be particularly useful in meeting long-term savings and retirement needs. There are costs and charges associated with these benefits and advantages - costs and charges that are different, or do not exist at all, within other investment products. With help from financial consultants and advisers, investors are encouraged to compare and contrast the costs and benefits of the variable annuity described in this prospectus against those of other investment products, especially other variable annuity and variable life insurance products offered by Nationwide and its affiliates. Nationwide offers a wide array of such products, many with different charges, benefit features and underlying investment options. This process of comparison and analysis should aid in determining whether the purchase of the contract described in this prospectus is consistent with your investment objectives, risk tolerance, investment time horizon, marital status, tax situation and other personal characteristics and needs. The Statement of Additional Information (dated May 1, 2008), which contains additional information about the contracts and the variable account, including the Condensed Financial Information for the various variable account charges applicable to the contracts, has been filed with the Securities and Exchange Commission ("SEC") and is incorporated herein by reference.(The Condensed Financial Information for the minimum and maximum variable account charges is available in Appendix B of this prospectus.)The table of contents for the Statement of Additional Information is on page 48.For general information or to obtain free copies of the Statement of Additional Information, call 1-800-848-6331 (TDD 1-800-238-3035) or write: Nationwide Life Insurance Company 5100 Rings Road, RR1-04-F4 Dublin, Ohio 43017-1522 Information about this and other Nationwide products can be found at: www.nationwide.com. Information about us and the product (including the Statement of Additional Information) may also be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C., or may be obtained, upon payment of a duplicating fee, by writing the Public Reference Section of the SEC, 100 F Street NE, Washington, D.C. 20549-0102.Additional information on the operation of the Public Reference Room may be obtained by calling the SEC at (202) 551-8090.The SEC also maintains a web site (www.sec.gov) that contains the prospectus, the SAI, material incorporated by reference, and other information. Before investing, understand that annuities and/or life insurance products are not insured by the FDIC or any other Federal government agency, and are not deposits or obligations of, guaranteed by, or insured by the depository institution where offered or any of its affiliates.Annuities that involve investment risk may lose value.These securities have not been approved or disapproved by the SEC, nor has the SEC passed upon the accuracy or adequacy of the prospectus.Any representation to the contrary is a criminal offense. This contract contains features that apply credits to the contract value.The benefit of the credits may be more than offset by the additional fees that the contract owner will pay in connection with the credits.A contract without credits may cost less.Additionally, the cost of electing the Extra Value Option and the recapture of the credits (in the event of a surrender) could exceed any benefit of receiving the credits. The following is a list of the underlying mutual funds available under the contract. AIM Variable Insurance Funds · AIM V.I. Capital Development Fund: Series II Shares AllianceBernstein Variable Products Series Fund, Inc. · AllianceBernstein Small/Mid Cap Value Portfolio: Class B American Century Variable Portfolios, Inc. · American Century VP Mid Cap Value Fund: Class I · American Century VP Value Fund: Class I* American Century Variable Portfolios II, Inc. · American Century VP Inflation Protection Fund: Class II Dreyfus · Dreyfus Investment Portfolios – Small Cap Stock Index Portfolio: Service Shares · Dreyfus Stock Index Fund, Inc.: Initial Shares · Dreyfus Variable Investment Fund – Appreciation Portfolio: Initial Shares Fidelity Variable Insurance Products Fund · VIP Energy Portfolio: Service Class 2† · VIP Equity-Income Portfolio: Service Class* · VIP Freedom 2010 Portfolio: Service Class · VIP Freedom 2020 Portfolio: Service Class · VIP Freedom 2030 Portfolio: Service Class · VIP Growth Portfolio: Service Class 1 · VIP High Income Portfolio: Service Class R*† · VIP Investment Grade Bond Portfolio: Service Class* · VIP Mid Cap Portfolio: Service Class · VIP Overseas Portfolio: Service Class R† Franklin Templeton Variable Insurance Products Trust · Franklin Income Securities Fund: Class 2 · Franklin Small Cap Value Securities Fund: Class 2 · Franklin Templeton VIP Founding Funds Allocation Fund: Class 2 · Templeton Foreign Securities Fund: Class 3† · Templeton Global Income Securities Fund: Class 3† Janus Aspen Series · Forty Portfolio: Service Shares · International Growth Portfolio: Service II Shares† Lehman Brothers Advisers Management Trust · AMT Short Duration Bond Portfolio: I Class* MFSâ Variable Insurance Trust · MFS Value Series: Service Class Nationwide Variable Insurance Trust ("NVIT") · American Funds NVIT Asset Allocation Fund: Class II · American Funds NVIT Bond Fund: Class II · American Funds NVIT Global Growth Fund: Class II · American Funds NVIT Growth Fund: Class II · American Funds NVIT Growth-Income Fund: Class II · Federated NVIT High Income Bond Fund: Class III† · Gartmore NVIT Emerging Markets Fund: Class III† · Gartmore NVIT International Equity Fund: Class III† (formerly, Gartmore NVIT International Growth Fund: Class III) · Gartmore NVIT Worldwide Leaders Fund: Class III† · JPMorgan NVIT Balanced Fund: Class I · Lehman Brothers NVIT Core Plus Bond Fund: Class II · Neuberger Berman NVIT Multi Cap Opportunities Fund: Class I · Neuberger Berman NVIT Socially Responsible Fund: Class I · NVIT Cardinal Aggressive Fund: Class II · NVIT Cardinal Balanced Fund: Class II · NVIT Cardinal Capital Appreciation Fund: Class II · NVIT Cardinal Conservative Fund: Class II · NVIT Cardinal Moderate Fund: Class II · NVIT Cardinal Moderately Aggressive Fund: Class II · NVIT Cardinal Moderately Conservative Fund: Class II · NVIT Core Bond Fund: Class I · NVIT Government Bond Fund: Class I (formerly, Nationwide NVIT Government Bond Fund: Class I) · NVIT Growth Fund: Class I (formerly, Nationwide NVIT Growth Fund: Class I) · NVIT Health Sciences Fund: Class III† (formerly, Nationwide NVIT Global Health Sciences Fund: Class III) · NVIT International Index Fund: Class VIII† · NVIT Investor Destinations Funds: Class II (formerly, Nationwide NVIT Investor Destinations Funds: Class II) Ø NVIT Investor Destinations Conservative Fund: Class II (formerly, Nationwide NVIT Investor Destinations Conservative Fund: Class II) Ø NVIT Investor Destinations Moderately Conservative Fund: Class II (formerly, Nationwide NVIT Investor Destinations Moderately Conservative Fund: Class II) Ø NVIT Investor Destinations Moderate Fund: Class II (formerly, Nationwide NVIT Investor Destinations Moderate Fund: Class II) Ø NVIT Investor Destinations Moderately Aggressive Fund: Class II (formerly, Nationwide NVIT Investor Destinations Moderately Aggressive Fund: Class II) Ø NVIT Investor Destinations Aggressive Fund: Class II (formerly, Nationwide NVIT Investor Destinations Aggressive Fund: Class II) · NVIT Mid Cap Growth Fund: Class I (formerly, Nationwide NVIT Mid Cap Growth Fund: Class I) · NVIT Mid Cap Index Fund: Class I · NVIT Money Market Fund: Class I (formerly, Nationwide NVIT Money Market Fund: Class I) · NVIT Multi-Manager International Growth Fund: Class III† · NVIT Multi-Manager International Value Fund: Class III† (formerly, NVIT International Value Fund: Class III) · NVIT Multi-Manager Large Cap Growth Fund: Class I · NVIT Multi-Manager Large Cap Value Fund: Class II · NVIT Multi-Manager Mid Cap Growth Fund: Class I · NVIT Multi-Manager Mid Cap Value Fund: Class II · NVIT Multi-Manager Small Cap Growth Fund: Class I (formerly, Nationwide Multi-Manager NVIT Small Cap Growth Fund: Class I) · NVIT Multi-Manager Small Cap Value Fund: Class I (formerly, Nationwide Multi-Manager NVIT Small Cap Value Fund: Class I) · NVIT Multi-Manager Small Company Fund: Class I (formerly, Nationwide Multi-Manager NVIT Small Company Fund: Class I) · NVIT Nationwide Fund: Class I · NVIT Nationwide Leaders Fund: Class III† · NVIT Short Term Bond Fund: Class II · NVIT Technology and Communications Fund: Class III† (formerly, Nationwide NVIT Global Technology and Communications Fund: Class III) · NVIT U.S. Growth Leaders Fund: Class III† (formerly, Nationwide NVIT U.S. Growth Leaders Fund: Class III) · Van Kampen NVIT Comstock Value Fund: Class I · Van Kampen NVIT Multi Sector Bond Fund: Class I · Van Kampen NVIT Real Estate Fund: Class I Oppenheimer Variable Account Funds · Oppenheimer Capital Appreciation Fund/VA: Non-Service Shares · Oppenheimer Global Securities Fund/VA: Class 3† · Oppenheimer High Income Fund/VA: Class 3† · Oppenheimer Main Street Fund®/VA: Non-Service Shares · Oppenheimer Main Street Small Cap Fund®/VA: Non-Service Shares · Oppenheimer MidCap Fund/VA: Non-Service Shares T. Rowe Price Equity Series, Inc. · T. Rowe Price Blue Chip Growth Portfolio: Class II · T. Rowe Price Equity Income Portfolio: Class II 2 Van Kampen The Universal Institutional Funds, Inc. · Core Plus Fixed Income Portfolio: Class I The following underlying mutual funds are only available in contracts for which good order applications were received before May 1, 2008: AIM Variable Insurance Funds · AIM V.I. Basic Value Fund: Series II Shares · AIM V.I. Capital Appreciation Fund: Series II Shares American Century Variable Portfolios, Inc. · American Century VP International Fund: Class III† · American Century VP Vista Fund: Class I Federated Insurance Series · Federated Market Opportunity Fund II: Service Shares · Federated Quality Bond Fund II: Primary Shares Fidelity Variable Insurance Products Fund · VIP ContrafundÒ Portfolio: Service Class Franklin Templeton Variable Insurance Products Trust · Templeton Developing Markets Securities Fund: Class 3† Janus Aspen Series · INTECH Risk-Managed Core Portfolio: Service Shares Neuberger Berman Advisers Management Trust · AMT Fasciano Portfolio: S Class · AMT Guardian Portfolio: I Class · AMT International Portfolio: S Class† · AMT Partners Portfolio: I Class · AMT Regency Portfolio: S Class · AMT Socially Responsive Portfolio: I Class T. Rowe Price Equity Series, Inc. · T. Rowe Price Limited Term Bond Portfolio: Class II Van Kampen The Universal Institutional Funds, Inc. · U.S. Real Estate Portfolio: Class I The following underlying mutual funds are only available in contracts for which good order applications were received before May 1, 2007: American Century Variable Portfolios, Inc. · American Century VP Ultra Fund: Class I The following underlying mutual funds are only available in contracts for which good order applications were received before May 1, 2006: American Century Variable Portfolios, Inc. · American Century VP Income & Growth Fund: Class I Fidelity Variable Insurance Products Fund III · VIP Value Strategies Portfolio: Service Class The following underlying mutual funds are only available in contracts for which good order applications were received before May 1, 2004: Dreyfus · Dreyfus Socially Responsible Growth Fund, Inc.: Initial Shares Janus Aspen Series · Global Technology Portfolio: Service II Shares† Nationwide Variable Insurance Trust · Gartmore NVIT Global Utilities Fund: Class III† · NVIT Global Financial Services Fund: Class III† (formerly, Nationwide NVIT Global Financial Services Fund: Class III) Neuberger Berman Advisers Management Trust · AMT Mid-Cap Growth Portfolio: I Class Wells Fargo Advantage Variable Trust · Wells Fargo Advantage VT Opportunity Fund The following underlying mutual funds are only available in contracts for which good order applications were received before May 1, 2002: Fidelity Variable Insurance Products Fund III · VIP Growth Opportunities Portfolio: Service Class Van Eck Worldwide Insurance Trust · Worldwide Emerging Markets Fund: Class R† · Worldwide Hard Assets Fund: Class R† Van Kampen The Universal Institutional Funds, Inc. · Mid Cap Growth Portfolio: Class I The following underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2000: Credit Suisse Trust · Large Cap Value Portfolio Effective May 1, 2007, the following underlying mutual fund is no longer available to receive transfers or new purchase payments: Fidelity Variable Insurance Products Fund · VIP High Income Portfolio: Service Class* Oppenheimer Variable Account Funds · Oppenheimer High Income Fund/VA: Non-Service Shares Effective May 1, 2006, the following underlying mutual fund is no longer available to receive transfers or new purchase payments: JPMorgan Series Trust II · JPMorgan Mid Cap Value Portfolio Effective May 1, 2005, the following underlying mutual fund is no longer available to receive transfers or new purchase payments: Nationwide Variable Insurance Trust · Federated NVIT High Income Bond Fund: Class I* Effective May 1, 2004, the following underlying mutual funds are no longer available to receive transfers or new purchase payments: Van Eck Worldwide Insurance Trust · Worldwide Emerging Markets Fund: Initial Class · Worldwide Hard Assets Fund: Initial Class Van Kampen The Universal Institutional Funds, Inc. · Emerging Markets Debt Portfolio: Class I Effective May 1, 2003, the following underlying mutual funds are no longer available to receive transfers or new purchase payments: 3 Nationwide Variable Insurance Trust · Gartmore NVIT Worldwide Leaders Fund: Class I Oppenheimer Variable Account Funds · Oppenheimer Global Securities Fund/VA: Non-Service Shares Effective May 1, 2002, the following underlying mutual funds are no longer available to receive transfers or new purchase payments: American Century Variable Portfolios, Inc. · American Century VP International Fund: Class I Credit Suisse Trust · Global Small Cap Portfolio · International Focus Portfolio Fidelity Variable Insurance Products Fund · VIP Overseas Portfolio: Service Class Janus Aspen Series · Global Technology Portfolio: Service Shares · International Growth Portfolio: Service Shares Nationwide Variable Insurance Trust · Gartmore NVIT Emerging Markets Fund: Class I · Gartmore NVIT International Equity Fund: Class I (formerly, Gartmore NVIT International Growth Fund: Class I) · NVIT Technology and Communications Fund: Class I (formerly, Nationwide NVIT Global Technology and Communications Fund: Class I) *These underlying mutual funds may invest in lower quality debt securities commonly referred to as junk bonds. †These underlying mutual funds assess a short-term trading fee. Purchase payments not invested in the underlying mutual fund options of the Nationwide Variable Account-9 ("variable account") may be allocated to the fixed account or the Guaranteed Term Options (Guaranteed Term Options may not be available in every jurisdiction – refer to your contract for specific information). 4 Glossary of Special Terms Accumulation unit- An accounting unit of measure used to calculate the contract value allocated to the variable account before the annuitization date. Annuitization date- The date on which annuity payments begin. Annuity commencement date- The date on which annuity payments are scheduled to begin. This date may be changed by the contract owner with Nationwide’s consent. Annuity unit- An accounting unit of measure used to calculate the variable annuity payments. Contract value- The total value of all accumulation units in a contract plus any amount held in the fixed account, any amount held under Guaranteed Term Options and any amounts transferred as a loan to the collateral fixed account. Contract year- Each year the contract is in force beginning with the date the contract is issued. ERISA- The Employee Retirement Income Security Act of 1974, as amended. FDIC – Federal Deposit Insurance Corporation. Fixed account- An investment option that is funded by the general account of Nationwide. General account- All assets of Nationwide other than those of the variable account or in other separate accounts that have been or may be established by Nationwide. Guaranteed Term Option - Investment Options that are part of the Multiple Maturity Separate Account providing a guaranteed interest rate paid over certain period of time (or terms), if certain conditions are met.Guaranteed Term Option is referred to as Target Term Option in the state of Pennsylvania. Individual Retirement Account- An account that qualifies for favorable tax treatment under Section 408(a) of the Internal Revenue Code, but does not include Roth IRAs. Individual Retirement Annuity- An annuity contract that qualifies for favorable tax treatment under Section 408(b) of the Internal Revenue Code, but does not include Roth IRAs. Investment-only Contract- A contract purchased by a Qualified Pension, Profit-Sharing or Stock Bonus Plan as defined by Section 401(a) of the Internal Revenue Code. Multiple Maturity Separate Account– A separate account of Nationwide funding the Guaranteed Term Options with terms of 3, 5, 7, or 10 years with a fixed rate of return (subject to a market value adjustment). Nationwide- Nationwide Life Insurance Company. Net asset value– The value of one share of an underlying mutual fund at the close of the New York Stock Exchange. Non-Qualified Contract- A contract which does not qualify for favorable tax treatment as a Qualified Plan, Individual Retirement Annuity, Roth IRA, SEP IRA, Simple IRA, or Tax Sheltered Annuity. Qualified Plans- Retirement plans that receive favorable tax treatment under Section 401 of the Internal Revenue Code, including Investment-only Contracts.In this prospectus, all provisions applicable to Qualified Plans also apply to Investment-only Contracts unless specifically stated otherwise. Roth IRA- An annuity contract which qualifies for favorable tax treatment under Section 408A of the Internal Revenue Code. SEC – Securities and Exchange Commission. SEP IRA- An annuity contract that qualifies for favorable tax treatment under Section 408(k) of the Internal Revenue Code. Simple IRA- An annuity contract that qualifies for favorable tax treatment under Section 408(p) of the Internal Revenue Code. Sub-accounts- Divisions of the variable account for which accumulation units and annuity units are separately maintained – each sub-account corresponds to a single underlying mutual fund. Target Term Option– Investment options that are, in all material respects, the same as Guaranteed Term Options.All references in this prospectus to Guaranteed Term Options in connection with the Capital Preservation Plus Lifetime Income Option will also mean Target Term Options (in applicable jurisdictions). Tax Sheltered Annuity- An annuity that qualifies for favorable tax treatment under Section 403(b) of the Internal Revenue Code. Valuation date - Each day the New York Stock Exchange is open for business, or any other day during which there is a sufficient degree of trading of underlying mutual fund shares such that the current Net asset value of accumulation units or annuity units might be materially affected.Values of the variable account are determined as of the close of the New York Stock Exchange which generally closes at 4:00 p.m. Eastern Time, but may close earlier on certain days and as conditions warrant. Valuation period- The period of time commencing at the close of a Valuation date and ending at the close of the New York Stock Exchange for the next succeeding Valuation date. Variable account- Nationwide Variable Account-9, a separate account of Nationwide that contains variable account allocations.The variable account is divided into sub-accounts, each of which invests in shares of a separate underlying mutual fund. 5 Table of Contents Page Glossary of Special Terms 5 Contract Expenses 8 Underlying Mutual Fund Annual Expenses 10 Example 11 Synopsis of the Contracts 11 Minimum Initial and Subsequent Purchase Payments Purpose of the Contract Charges and Expenses Annuity Payments Taxation Ten Day Free Look Financial Statements 13 Condensed Financial Information 13 Nationwide Life Insurance Company 14 Nationwide Investment Services Corporation 14 Investing in the Contract 14 The Variable Account and Underlying Mutual Funds Guaranteed Term Options The Fixed Account The Contract in General 17 Distribution, Promotional and Sales Expenses Underlying Mutual Fund Payments Profitability Contract Modification Standard Charges and Deductions 19 Mortality and Expense Risk Charge Contingent Deferred Sales Charge Premium Taxes Short-Term Trading Fees Optional Contract Benefits, Charges and Deductions 20 Reduced Purchase Payment Option CDSC Options and Charges Death Benefit Options Guaranteed Minimum Income Benefit Options Extra Value Option Beneficiary Protector Option Capital Preservation Plus Option Removal of Variable Account Charges 28 Contract Ownership 28 Joint Ownership Contingent Ownership Annuitant Beneficiary and Contingent Beneficiary Operation of the Contract 29 Minimum Initial and Subsequent Purchase Payments Pricing Allocation of Purchase Payments Determining the Contract Value Transfers Prior to Annuitization Transfers After Annuitization Transfer Requests Transfer Restrictions Right to Revoke 33 6 Table of Contents (continued) Page Surrender (Redemption) Prior to Annuitization 33 Partial Surrenders (Partial Redemptions) Full Surrenders (Full Redemptions) Surrenders Under a Tax Sheltered Annuity Surrenders Under a Texas Optional Retirement Program or a Louisiana Optional Retirement Plan Loan Privilege 34 Minimum and Maximum Loan Amounts Maximum Loan Processing Fee How Loan Requests are Processed Loan Interest Loan Repayment Distributions and Annuity Payments Transferring the Contract Grace Period and Loan Default Assignment 35 Contract Owner Services 36 Asset Rebalancing Dollar Cost Averaging Systematic Withdrawals Annuity Commencement Date 37 Annuitizing the Contract 37 Annuitization Date Annuitization Fixed Payment Annuity Variable Payment Annuity Frequency and Amount of Annuity Payments Guaranteed Minimum Income Benefit Options Annuity Payment Options Death Benefits 41 Upon Death Death Benefit Payment Statements and Reports 44 Legal Proceedings 44 Table of Contents of Statement of Additional Information 48 Appendix A: Underlying Mutual Funds 49 Appendix B: Condensed Financial Information 64 Appendix C: Contract Types and Tax Information 104 7 Contract Expenses The following tables describe the fees and expenses that a contract owner will pay when buying, owning, or surrendering the contract. The first table describes the fees and expenses a contract owner will pay at the time the contract is purchased, surrendered, or when cash value is transferred between investment options. Contract Owner Transaction Expenses Maximum Contingent Deferred Sales Charge ("CDSC") (as a percentage of purchase payments surrendered) 7%1 Number of Completed Years from Date of Purchase Payment 0 1 2 3 4 5 6 7 CDSC Percentage 7% 7% 6% 5% 4% 3% 2% 0% Some state jurisdictions require a lower CDSC schedule.Please refer to your contract for state specific information. Maximum Loan Processing Fee $252 Maximum Short-Term Trading Fee (as a percentage of transaction amount) 1% Maximum Premium Tax Charge (as a percentage of purchase payments) 5%3 The next table describes the fees and expenses that a contract owner will pay periodically during the life of the contract (not including underlying mutual fund fees and expenses). Recurring Contract Expenses Annual Loan Interest Charge 2.25%4 Variable Account Annual Expenses (annualized rate of total variable account charges as a percentage of the daily net assets)5 Mortality and Expense Risk Charge 0.95% Reduced Purchase Payment Option Total Variable Account Charges (including this option only) 0.25%6 1.20% Five Year CDSC Option Total Variable Account Charges (including this option only) 0.15%7 1.10% CDSC Waiver Options (an applicant may elect one or more) Additional Withdrawal Without Charge and Disability Waiver Total Variable Account Charges (including this option only) 0.10%8 1.05% 10 Year and Disability Waiver (available for Tax Sheltered Annuities only) Total Variable Account Charges (including this option only) 0.05% 1.00% Hardship Waiver (available for Tax Sheltered Annuities only) Total Variable Account Charges (including this option only) 0.15% 1.10% Death Benefit Options (an applicant may elect one or two) One-Year Enhanced Death Benefit with Long Term Care/Nursing Home Waiver and Spousal Protection Option9(available beginning January 2, 2001 or a later date if state law requires) Total Variable Account Charges (including this option only) 0.15% 1.10% One-Year Step Up Death Benefit Option10(available until state approval is received for the One-Year Enhanced Death Benefit with Long Term Care/Nursing Home Waiver and Spousal Protection Option) Total Variable Account Charges (including this option only) 0.05% 1.00% Greater of One-Year or 5% Enhanced Death Benefit with Long Term Care/Nursing Home Waiver and Spousal Protection Option11(available beginning January 2, 2001 or a later date if state law requires) Total Variable Account Charges (including this option only) 0.20% 1.15% 5% Enhanced Death Benefit Option12(available until state approval is received for the Greater of One-Year or 5% Enhanced Death Benefit with Long Term Care/Nursing Home Waiver and Spousal Protection Option) Total Variable Account Charges (including this option only) 0.10% 1.05% (continued on next page) 8 Recurring Contract Expenses (continued) Guaranteed Minimum Income Benefit Options (no longer available effective May 1, 2003) (an applicant could elect one or both) Guaranteed Minimum Income Benefit Option 1 Total Variable Account Charges (including this option only) 0.45% 1.40% Guaranteed Minimum Income Benefit Option 2 Total Variable Account Charges (including this option only) 0.30% 1.25% Extra Value Option Total Variable Account Charges (including this option only) In addition to the charge assessed to variable account allocations, allocations made to the fixed account and the Guaranteed Term Options for the first 7 contract years will be assessed a fee of 0.45%. 0.45%13 1.40% Beneficiary Protector Option Total Variable Account Charges (including this option only) In addition to the charge assessed to variable account allocations, allocations made to the fixed account or to the Guaranteed Term Options will be assessed a fee of 0.40%. 0.40%14 1.35% Capital Preservation Plus Option Total Variable Account Charges (including this option only) In addition to the charge assessed to variable account allocations, allocations made to the Guaranteed Term Options or Target Term Options will be assessed a fee of 0.50%. 0.50%15 1.45% The next table shows the fees and expenses that a contract owner would pay if he/she elected all of the optional benefits available under the contract (and the most expensive of mutually exclusive optional benefits). Summary of Maximum Contract Expenses Mortality and Expense Risk Charge (applicable to all contracts) 0.95% Reduced Purchase Payment Option 0.25% Five Year CDSC Option 0.15% Additional Withdrawal Without Charge and Disability Waiver 0.10% 10 Year and Disability Waiver (Tax Sheltered Annuities only) 0.05% Hardship Waiver (Tax Sheltered Annuities only) 0.15% Greater of One-Year or 5% Enhanced Death Benefit with Long Term Care/Nursing Home Waiver and Spousal Protection Option 0.20% Guaranteed Minimum Income Benefit Option 1 0.45% Guaranteed Minimum Income Benefit Option 2 0.30% Extra Value Option 0.45% Beneficiary Protector Option 0.40% Capital Preservation Plus Option 0.50% Maximum Possible Total Variable Account Charges 3.95% 9 Underlying Mutual Fund Annual Expenses The next table shows the minimum and maximum total operating expenses, as of December 31, 2007 charged by the underlying mutual funds periodically during the life of the contract.The table does not reflect Short-Term Trading Fees.More detail concerning each underlying mutual fund’s fees and expenses is contained in the prospectus for each underlying mutual fund. Total Annual Underlying Mutual Fund Operating Expenses Minimum Maximum (expenses that are deducted from underlying mutual fund assets, including management fees, distribution (12b-1) fees, and other expenses, as a percentage of average underlying mutual fund assets) 0.27% 2.35% The minimum and maximum underlying mutual fund operating expenses indicated above do not reflect voluntary or contractual reimbursements and/or waivers applied to some underlying mutual funds.Therefore, actual expenses could be lower.Refer to the underlying mutual fund prospectuses for specific expense information. 1 Each contract year, the contract owner may withdraw without a CDSC the greater of: (1)10% of all purchase payments made to the contract (15% of all purchase payments made to the contract if the contract owner elected the Additional Withdrawal Without Charge and Disability Waiver); or (2)any amount withdrawn to meet minimum distribution requirements under the Internal Revenue Code. This free withdrawal privilege is non-cumulative.Free amounts not taken during any given contract year cannot be taken as free amounts in a subsequent contract year.The Internal Revenue Code may impose restrictions on surrenders from contracts issued as Tax Sheltered Annuities. 2 Nationwide may assess a loan processing fee at the time each new loan is processed.Currently, Nationwide does not assess a loan processing fee.Loans are only available for contracts issued as Tax Sheltered Annuities.Loans are not available in all states.In addition, some states may not permit Nationwide to assess a loan processing fee. 3 Nationwide will charge between 0% and 5% of purchase payments for premium taxes levied by state or other government entities. 4 The loan interest rate is determined, based on market conditions, at the time of loan application or issuance.The loan balance in the collateral fixed account is credited with interest at 2.25% less than the loan interest rate.Thus, the net loan interest charge is 2.25%. 5 These charges apply only to sub-account allocations.They do not apply to allocations made to the fixed account or to the Guaranteed Term Options.They are charged on a daily basis at the annualized rate noted above. 6 If this option is elected, Nationwide will lower an applicant's minimum initial purchase payment to $1,000 and subsequent purchase payments to $25.This option is not available to contracts issued as Investment-only Contracts. 7 Range of Five Year CDSC over time: Number of Completed Years from Date of Purchase Payment 0 1 2 3 4 5 CDSC Percentage 7% 7% 6% 4% 2% 0% For contracts issued in the State of New York, this option is available only for contracts issued as Roth IRAs and is not available when the Extra Value Option is elected. 8If this option is elected, the applicant will receive an additional 5% CDSC-free withdrawal privilege, which also includes a disability waiver.This 5% is in addition to the standard 10% CDSC-free withdrawal privilege that applies to every contract. 9 This option may not be elected with another death benefit option. 10This option may be elected alone or along with the 5% Enhanced Death Benefit Option.If both options are elected, the death benefit will be the greater of the two options. 11This option may not be elected with another death benefit option. 12This option may be elected alone or along with One-Year Step Up Death Benefit Option.If both options are elected, the death benefit will be the greater of the two options. 13Nationwide will discontinue deducting the charge associated with the Extra Value Option 7 years from the date the contract was issued.Under certain circumstances, Nationwide may restrict the allocation of purchase payments to the fixed account when the contract owner elects or has elected the Extra Value Option. 14The Beneficiary Protector Option is available for contracts with annuitants who are age 70 or younger at the time the option is elected. 15The Capital Preservation Plus Option may only be elected at the time of application.Nationwide will discontinue deducting the charges associated with the Capital Preservation Plus Option at the end of the Guaranteed Term Option/Target Term Option that corresponds to the end of the program period elected by the contract owner. 10 Example This Example is intended to help contract owners compare the cost of investing in the contract with the cost of investing in other variable annuity contracts.These costs include contract owner transaction expenses, contract fees, variable account annual expenses, and underlying mutual fund fees and expenses.The Example does not reflect premium taxes or Short-Term Trading Fees which, if reflected, would result in higher expenses. The Example assumes: · a $10,000 investment in the contract for the time periods indicated; · a 5% return each year; · the maximum and the minimum fees and expenses of any of the underlying mutual funds; · the 7 year CDSC schedule; and · the total variable account charges associated with the most expensive combination of optional benefits (3.95%). For those contracts that do not elect the most expensive combination of optional benefits, the expenses would be lower. If you surrender your contract at the end of the applicable time period If you do not surrender your contract If you annuitize your contract at the end of the applicable time period 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. Maximum Total Underlying Mutual Fund Operating Expenses (2.35%) 1,257 2,378 3,457 6,154 662 1,953 3,202 6,154 * 1,953 3,202 6,154 Minimum Total Underlying Mutual Fund Operating Expenses (0.27%) 1,038 1,762 2,496 4,546 443 1,337 2,241 4,546 * 1,337 2,241 4,546 *The contracts sold under this prospectus do not permit annuitization during the first two contract years. Synopsis of the Contracts The contracts described in this prospectus are modified single purchase payment contracts.The contracts may be issued as either individual or group contracts.In those states where contracts are issued as group contracts, references throughout this prospectus to "contract(s)" will also mean "certificate(s)" and "contract owner" will mean "participant." The contracts can be categorized as: · Charitable Remainder Trusts; · Individual Retirement Annuities ("IRAs") with contributions rolled over or transferred from certain tax-qualified plans*; · Investment-only Contracts (Qualified Plans); · Non-Qualified Contracts; · Roth IRAs; · Simplified Employee Pension IRAs ("SEP IRAs"); · Simple IRAs; and · Tax Sheltered Annuities with contributions rolled over or transferred from other Tax Sheltered Annuity plans*. *Contributions are not required to be rolled over or transferred if the contract owner elects the Reduced Purchase Payment Option. For more detailed information with regard to the differences in contract types, please see "Types of Contracts" in Appendix C. Minimum Initial and Subsequent Purchase Payments Contract Type Minimum Initial Purchase Payment Minimum Subsequent Payments Charitable Remainder Trust $15,000 $1,000 IRA $15,000 $1,000 Investment-only $15,000 $1,000 Non-Qualified $15,000 $1,000 Roth IRA $15,000 $1,000 SEP IRA $15,000 $1,000 Simple IRA $15,000 $1,000 Tax Sheltered Annuity* $15,000 $1,000 *Only available for individual 403(b) Tax Sheltered Annuity contracts subject to ERISA and certain state Optional Retirement Plans and/or Programs that have purchased at least one individual annuity contract issued by Nationwide prior to September 25, 2007. If the contract owner elects the Reduced Purchase Payment Option at the time of application, minimum initial and subsequent purchase payments will be reduced accordingly. If the contract owner elects the Extra Value Option, amounts credited to the contract in excess of total purchase payments may not be used to meet the minimum initial and subsequent purchase payment requirements. Guaranteed Term Options Guaranteed Term Options are separate investment options under the contract.The minimum amount that may be allocated to a Guaranteed Term Option is $1,000. 11 Purpose of the Contract The annuity described in this prospectus is intended to provide benefits to a single individual and his/her beneficiaries.It is not intended to be used: · by institutional investors; · in connection with other Nationwide contracts that have the same annuitant; or · in connection with other Nationwide contracts that have different annuitants, but the same contract owner. By providing these annuity benefits, Nationwide assumes certain risks.If Nationwide determines that the risks it intended to assume in issuing the contract have been altered by misusing the contract as described above, Nationwide reserves the right to take any action it deems necessary to reduce or eliminate the altered risk, including, but not limited to, rescinding the contract and returning the contract value (less any applicable Contingent Deferred Sales Charge and/or market value adjustment).Nationwide also reserves the right to take any action it deems necessary to reduce or eliminate altered risk resulting from materially false, misleading, incomplete or otherwise deficient information provided by the contract owner. Charges and Expenses Mortality and Expense Risk Charge Nationwide deducts a Mortality and Expense Risk Charge equal to an annualized rate of 0.95% of the daily net assets of the variable account.Nationwide assesses this charge in return for bearing certain mortality and expense risks, and for administrative expenses. Contingent Deferred Sales Charge Nationwide does not deduct a sales charge from purchase payments upon deposit into the contract.However, Nationwide may deduct a CDSC if any amount is withdrawn from the contract.This CDSC reimburses Nationwide for sales expenses.The amount of the CDSC will not exceed 7% of purchase payments surrendered. CDSC Options There are several CDSC options that are available to contract owners at the time of application.Each CDSC option has different characteristics and costs.The annual charge associated with each option is charged as a percentage of the daily net assets of the variable account.They are as follows: Option Contract Type Annual Charge Five Year CDSC Option All* 0.15% Additional Withdrawal Without Charge and Disability Waiver All 0.10% 10 Year and Disability Waiver Tax Sheltered Annuities 0.05% Hardship Waiver Tax Sheltered Annuities 0.15% *In the State of New York, this option is available only for contracts issued as Roth IRAs and is not available when the Extra Value Option is elected. Reduced Purchase Payment Option A Reduced Purchase Payment Option is available at the time of application.If the contract owner elects this option, Nationwide will reduce the minimum initial purchase payment to $1,000 and subsequent purchase payments to $25.In return for this reduction, Nationwide will deduct an additional charge at an annualized rate of 0.25% of the daily net assets of the variable account.This option is not available for contracts issued as Investment-only Contracts. Death Benefit Options In lieu of the standard death benefit, an applicant may elect a death benefit option at the time of application, as follows: Death Benefit Options Charge* One-Year Enhanced Death Benefit with Long Term Care/Nursing Home Waiver and Spousal Protection Option1 0.15% One-Year Step Up Death Benefit Option2 0.05% Greater of One-Year or 5% Enhanced Death Benefit with Long Term Care/Nursing Home Waiver and Spousal Protection Option3 0.20% 5% Enhanced Death Benefit Option4 0.10% *The charges shown are the annualized rates charged as a percentage of the daily net assets of the variable account. 1The One-Year Enhanced Death Benefit with Long Term Care/Nursing Home Waiver and Spousal Protection Option is only available beginning January 2, 2001 (or a later date if state law requires). 2The One-Year Step Up Death Benefit Option is only available until state approval is received for the One-Year Enhanced Death Benefit with Long Term Care/Nursing Home Waiver and Spousal Protection Option.This option may be elected along with the 5% Enhanced Death Benefit Option.If both options are elected, the death benefit will be the greater of the two benefits. 3The Greater of One-Year or 5% Enhanced Death Benefit with Long Term Care/Nursing Home Waiver and Spousal Protection Option is only available beginning January 2, 2001 (or a later date if state law requires). 4The 5% Enhanced Death Benefit Option is only available until state approval is received for the Greater of One-Year or 5% Enhanced Death Benefit with Long Term Care/Nursing Home Waiver and Spousal Protection Option.This option may be elected along with the One-Year Step Up Death Benefit Option.If both options are elected, the death benefit will be the greater of the two benefits. For more information about the standard and optional death benefits, please see the "Death Benefit Calculations" provision. 12 Guaranteed Minimum Income Benefit Options For contracts issued prior to May 1, 2003, two Guaranteed Minimum Income Benefit options were available at the time of application.If the contract owner elected one or both of the Guaranteed Minimum Income Benefit options, Nationwide will deduct an additional charge at an annualized rate of 0.45% and/or 0.30% of the daily net assets of the variable account, depending on the option(s) chosen (see "Guaranteed Minimum Income Benefit Options"). Extra Value Option An Extra Value Option is available under the contract at the time of application.If the contract owner elects the Extra Value Option on the application, Nationwide will apply a credit of 3% of the purchase payment(s) made during the first 12 months the contract is in force.In exchange, Nationwide will deduct an additional charge at an annualized rate of 0.45% of the daily net assets of the variable account.Nationwide will discontinue deducting this charge seven years from the date the contract was issued.Additionally, allocations made to the fixed account or to the Guaranteed Term Options for the first seven contract years will be assessed a fee of 0.45%.Any guaranteed interest rate of return for assets in the Guaranteed Term Options or in the fixed account for the first seven contract years will be lowered by 0.45% due to the assessment of this charge. Under certain circumstances, Nationwide may restrict the allocation of purchase payments to the fixed account when the contract owner elects or has elected the Extra Value Option.These restrictions may be imposed at Nationwide's sole discretion when economic conditions are such that Nationwide is unable to recoup the cost of providing the up-front Extra Value Option credits.Once the Extra Value Option is elected, it may not be revoked (see "Extra Value Option"). Beneficiary Protector Option A Beneficiary Protector Option is available for contracts with annuitantswho are age 70 or younger at the time the option is elected.If the contract owner of an eligible contract elects the Beneficiary Protector Option, Nationwide will deduct an additional charge at an annualized rate of 0.40% of the daily net assets of the variable account.Additionally, allocations made to the fixed account or to the Guaranteed Term Options will be assessed a fee of 0.40%.Any guaranteed interest rate of return for assets in the Guaranteed Term Options or in the fixed account will be lowered by 0.40% due to the assessment of this charge.See "Beneficiary Protector Option." Capital Preservation Plus Option The Capital Preservation Plus Option may only be elected at the time of application.If the contract owner or applicant elects the Capital Preservation Plus Option, Nationwide will deduct an additional charge at an annualized rate not to exceed 0.50% of the daily net assets of the variable account.Additionally, allocations made to the Guaranteed Term Options or Target Term Options will be assessed a fee of not more than 0.50%.Consequently, the interest rate of return credited to assets in the Guaranteed Term Options/Target Term Options will be lowered due to the assessment of this charge. Charges for Optional Benefits Except for the charge assessed for the Extra Value Option, upon annuitization of the contract, any amounts assessed for any optional benefits elected will be waived and only those charges applicable to the base contract will be assessed.For contracts with the Extra Value Option, the charge for that option will be assessed for seven years from the date the contract was issued, whether the contract annuitized during that period or not. Annuity Payments Annuity payments begin on the annuitization date and will be based on the annuity payment option chosen prior to annuitization (see "Annuity Payment Options").Annuity payments will generally be received within 7 to 10 days after each annuity payment date. Taxation How a contract is taxed depends on the type of contract issued and the purpose for which the contract is purchased.Nationwide will charge against the contract any premium taxes levied by any governmental authority (see "Federal Tax Considerations" and "Premium Taxes"). Ten Day Free Look Under state insurance laws, you have the right, during a limited period of time, to examine your contract and decide if you want to keep it or cancel it. This right is referred to as your “free look” right. The length of this time period depends on the law of your state, and may vary depending on whether your purchase is replacing another annuity contract you own. Check your contract for more details about the free look right in your state. See “Right to Revoke” later in this prospectus for more information. Financial Statements Financial statements for the variable account and consolidated financial statements for Nationwide Life Insurance Company are located in the Statement of Additional Information.A current Statement of Additional Information may be obtained, free of charge, by contacting Nationwide’s home office at the telephone number listed on page 1 of this prospectus. Condensed Financial Information The value of an accumulation unit is determined on the basis of changes in the per share value of the underlying mutual funds and the assessment of variable account charges which may vary from contract to contract (for more information on the calculation of accumulation unit values, see "Determining Variable Account Value – Valuing an Accumulation Unit").Please refer to Appendix B for information regarding the minimum and maximum class of accumulation unit values.All classes of accumulation unit values may be obtained, free of charge, by contacting Nationwide’s home office at the telephone number listed on page 1 of this prospectus. 13 Nationwide Life Insurance Company Nationwide is a stock life insurance company organized under Ohio law in March 1929, with its home office at One Nationwide Plaza, Columbus, Ohio 43215.Nationwide is a provider of life insurance, annuities and retirement products.It is admitted to do business in all states, the District of Columbia and Puerto Rico. Nationwide is a member of the Nationwide group of companies.Nationwide Mutual Insurance Company and Nationwide Mutual Fire Insurance Company (the "Companies") are the ultimate controlling persons of the Nationwide group of companies.The Companies were organized under Ohio law in December 1925 and 1933 respectively.The Companies engage in a general insurance and reinsurance business, except life insurance. Nationwide Investment Services Corporation The contracts are distributed by the general distributor, Nationwide Investment Services Corporation ("NISC"), One Nationwide Plaza, Columbus, Ohio 43215.NISC is a wholly owned subsidiary of Nationwide. Investing in the Contract The Variable Account and Underlying Mutual Funds Nationwide Variable Account-9 is a variable account that invests in the underlying mutual funds listed in Appendix A.Nationwide established the variable account on May 22, 1997, pursuant to Ohio law.Although the variable account is registered with the SEC as a unit investment trust pursuant to the Investment Company Act of 1940 ("1940 Act"), the SEC does not supervise the management of Nationwide or the variable account. Income, gains, and losses credited to, or charged against, the variable account reflect the variable account’s own investment experience and not the investment experience of Nationwide’s other assets.The variable account’s assets are held separately from Nationwide’s assets and are not chargeable with liabilities incurred in any other business of Nationwide.Nationwide is obligated to pay all amounts promised to contract owners under the contracts. The variable account is divided into sub-accounts, each corresponding to a single underlying mutual fund.Nationwide uses the assets of each sub-account to buy shares of the underlying mutual funds based on contract owner instructions. Contract owners receive underlying mutual fund prospectuses when they make their initial sub-account allocations and any time they change those allocations. Contract owners can obtain prospectuses for underlying funds at any other time by contacting Nationwide’s home office at the telephone number listed on page 1 of this prospectus. Underlying mutual funds in the variable account are NOT publicly traded mutual funds.They are only available as investment options in variable life insurance policies or variable annuity contracts issued by life insurance companies, or in some cases, through participation in certain qualified pension or retirement plans. The investment advisers of the underlying mutual funds may manage publicly traded mutual funds with similar names and investment objectives.However, the underlying mutual funds are NOT directly related to any publicly traded mutual fund.Contract owners should not compare the performance of a publicly traded fund with the performance of underlying mutual funds participating in the variable account.The performance of the underlying mutual funds could differ substantially from that of any publicly traded funds. The particular underlying mutual funds available under the contract may change from time to time.Specifically, underlying mutual funds or underlying mutual fund share classes that are currently available may be removed or closed off to future investment.New underlying mutual funds or new share classes of currently available underlying mutual funds may be added.Contract owners will receive notice of any such changes that affect their contract.Additionally, not all of the underlying mutual funds listed above are available in every state. In the future, additional underlying mutual funds managed by certain financial institutions, brokerage firms or their affiliates may be added to the variable account.These additional underlying mutual funds may be offered exclusively to purchasing customers of the particular financial institution or brokerage firm, or through other exclusive distribution arrangements. Voting Rights Contract owners who have allocated assets to the underlying mutual funds are entitled to certain voting rights.Nationwide will vote contract owner shares at special shareholder meetings based on contract owner instructions.However, if the law changes and Nationwide is allowed to vote in its own right, it may elect to do so. Contract owners with voting interests in an underlying mutual fund will be notified of issues requiring the shareholders’ vote as soon as possible before the shareholder meeting.Notification will contain proxy materials and a form with which to give Nationwide voting instructions.Nationwide will vote shares for which no instructions are received in the same proportion as those that are received.What this means to you is that when only a small number of contract owners vote, each vote has a greater impact on, and may control the outcome. The number of shares which a contract owner may vote is determined by dividing the cash value of the amount they have allocated to an underlying mutual fund by the Net asset value of that underlying mutual fund.Nationwide will designate a date for this determination not more than 90 days before the shareholder meeting. Material Conflicts The underlying mutual funds may be offered through separate accounts of other insurance companies, as well as through other separate accounts of Nationwide.Nationwide does not anticipate any disadvantages to this.However, it is possible that a conflict may arise between the interests of the variable account and one or more of the other separate accounts in which these underlying mutual funds participate. 14 Material conflicts may occur due to a change in law affecting the operations of variable life insurance policies and variable annuity contracts, or differences in the voting instructions of the contract owners and those of other companies.If a material conflict occurs, Nationwide will take whatever steps are necessary to protect contract owners and variable annuity payees, including withdrawal of the variable account from participation in the underlying mutual fund(s) involved in the conflict. Substitution of Securities Nationwide may substitute, eliminate, or combine shares of another underlying mutual fund for shares already purchased or to be purchased in the future if either of the following occurs: (1) shares of a current underlying mutual fund are no longer available for investment; or (2) further investment in an underlying mutual fund is inappropriate. No substitution, elimination, or combination of shares may take place without the prior approval of the SEC.All affected contract owners will be notified in the event there is a substitution, elimination or combination of shares. In February 2008, Nationwide filed an application with the SEC for an order permitting it to substitute assets allocated to certain underlying mutual funds into other underlying mutual funds available under the contract that have similar investment objectives and strategies.If and when Nationwide receives SEC approval for these substitutions, affected contract owners will be notified in advance of the specific details relating to the substitutions and will be given an opportunity to make alternate investment allocations. Deregistration of the Separate Account Nationwide may deregister Nationwide Variable Account-9 under the 1940 Act in the event the separate account meets an exemption from registration under the 1940 Act, if there are no shareholders in the separate account or for any other purpose approved by the SEC. No deregistration may take place without the prior approval of the SEC.All contract owners will be notified in the event Nationwide deregisters Variable Account-9. Guaranteed Term Options Guaranteed Term Options ("GTOs") are separate investment options under the contract.The minimum amount that may be allocated to a GTO is $1,000. Allocations to a Guaranteed Term Option are held in a separate account, established by Nationwide pursuant to Ohio law, to aid in the reserving and accounting for Guaranteed Term Option obligations.The separate account's assets are held separately from Nationwide's other assets and are not chargeable with liabilities incurred in any other business of Nationwide.However, the general assets of Nationwide are available for the purpose of meeting the guarantees of any Guaranteed Term Option, subject to Nationwide's claims-paying ability.A Guaranteed Term Option prospectus should be read along with this prospectus. Guaranteed Term Options provide a guaranteed rate of interest over four different maturity durations:three (3), five (5), seven (7) or ten (10) years.Note:The guaranteed term may last for up to 3 months beyond the 3, 5, 7, or 10-year period since every guaranteed term will end on the final day of a calendar quarter. For the duration selected, Nationwide will declare a guaranteed interest rate. The guaranteed interest rate will be credited to amounts allocated to the Guaranteed Term Option(s) unless a distribution is taken before the maturity date.If a distribution occurs before the maturity date, the amount distributed will be subject to a market value adjustment.A market value adjustment can increase or decrease the amount distributed depending on fluctuations in constant maturity treasury rates.No market value adjustment will be applied if Guaranteed Term Option allocations are held to maturity. Because a market value adjustment can affect the value of a distribution, its effects should be carefully considered before surrendering or transferring from Guaranteed Term Options.Please refer to the prospectus for the Guaranteed Term Options for further information.Contract owners can obtain a GTO prospectus, by contacting Nationwide’s home office at the telephone number listed on page 1 of this prospectus. For contract owners that elect the Extra Value Option, allocations made to the Guaranteed Term Options for the first seven contract years will be assessed a fee of 0.45%.Consequently, any guaranteed interest rate of return for assets in the Guaranteed Term Options for the first seven contract years will be lowered by 0.45% due to the assessment of this charge. For contract owners that elect the Beneficiary Protector Option, allocations made to the Guaranteed Term Options will be assessed a fee of 0.40%.Consequently, any guaranteed rate of return for assets in the Guaranteed Term Options will be lowered by 0.40% due to the assessment of this charge. For contract owners that elect the Capital Preservation Plus Option, allocations made to the Guaranteed Term Options will be assessed a fee of 0.50%.Consequently, the interest rate of return credited to assets in the Guaranteed Term Options will be lowered by 0.50% due to the assessment of this charge. Guaranteed Term Options are available only during the accumulation phase of a contract.They are not available after the annuitization date.In addition, Guaranteed Term Options are not available for use with asset rebalancing, dollar cost averaging, or systematic withdrawals. Guaranteed Term Options may not be available in every state. Target Term Options Due to certain state requirements, in some state jurisdictions, Nationwide uses Target Term Options instead of Guaranteed Term Options in connection with the Capital Preservation Plus Option.Target Term Options are not available separate from the Capital Preservation Plus Option. For all material purposes, Guaranteed Term Options and Target Term Options are the same.Target Term Options are managed and administered identically to Guaranteed Term 15 Options.The distinction is that the interest rate associated with Target Term Options is not guaranteed as it is in Guaranteed Term Options.However, because the options are managed and administered identically, the result to the investor is the same. All references in this prospectus to Guaranteed Term Options in connection with the Capital Preservation Plus Option will also mean Target Term Options (in applicable jurisdictions).Please refer to the prospectus for the Guaranteed Term Options/Target Term Options for more information. The Fixed Account The fixed account is an investment option that is funded by assets of Nationwide’s general account.The general account contains all of Nationwide’s assets other than those in this and other Nationwide separate accounts and is used to support Nationwide’s annuity and insurance obligations.The general account is not subject to the same laws as the variable account and the SEC has not reviewed material in this prospectus relating to the fixed account. Purchase payments will be allocated to the fixed account by election of the contract owner.Nationwide reserves the right to limit or refuse purchase payments and/or transfers allocated to the fixed account at its sole discretion.Generally, Nationwide will invoke this right when interest rates are low by historical standards. Under certain circumstances, Nationwide may restrict the allocation of purchase payments to the fixed account when the contract owner elects or has elected the Extra Value Option.These restrictions may be imposed at Nationwide's sole discretion when economic conditions are such that Nationwide is unable to recoup the cost of providing the up-front Extra Value Option credits.The investment income earned by the fixed account will be allocated to the contracts at varying guaranteed interest rate(s) depending on the following categories of fixed account allocations: · New Money Rate– The rate credited on the fixed account allocation when the contract is purchased or when subsequent purchase payments are made.Subsequent purchase payments may receive different New Money Rates than the rate when the contract was issued, since the New Money Rate is subject to change based on market conditions. · Variable Account to Fixed Rate– Allocations transferred from any of the underlying investment options in the variable account to the fixed account may receive a different rate.The rate may be lower than the New Money Rate.There may be limits on the amount and frequency of movements from the variable account to the fixed account. · Renewal Rate– The rate available for maturing fixed account allocations that are entering a new guarantee period.The contract owner will be notified of this rate in a letter issued with the quarterly statements when any of the money in the contract owner’s fixed account matures. At that time, the contract owner will have an opportunity to leave the money in the fixed account and receive the Renewal Rate or the contract owner can move the money to any of the other underlying mutual fund options. · Dollar Cost Averaging Rate– From time to time, Nationwide may offer a more favorable rate for an initial purchase payment into a new contract when used in conjunction with a dollar cost averaging program. All of these rates are subject to change on a daily basis; however, once applied to the fixed account, the interest rates are guaranteed until the end of the calendar quarter during which the12 month anniversary of the fixed account allocation occurs.If contract value is allocated to the fixed account and the contract owner subsequently elects the Capital Preservation Plus Option, the current fixed account interest rate guarantee period will terminate.If such contract owner allocates all or part of the Non-Guaranteed Term Option component of the Capital Preservation Plus Option to the fixed account, the allocation will be credited interest at the then current Renewal Rate and a new fixed account interest rate guarantee period will begin. Credited interest rates are annualized rates – the effective yield of interest over a one-year period.Interest is credited to each contract on a daily basis.As a result, the credited interest rate is compounded daily to achieve the stated effective yield. The guaranteed rate for any purchase payment will be effective for not less than twelve months.Nationwide guarantees that the rate will not be less than the minimum interest rate required by applicable state law. Any interest in excess of the minimum interest rate required by applicable state law will be credited to fixed account allocations at Nationwide’s sole discretion.The contract owner assumes the risk that interest credited to fixed account allocations may not exceed the minimum interest rate required by applicable state law for any given year. Nationwide guarantees that the fixed account contract value will not be less than the amount of the purchase payments allocated to the fixed account, plus interest credited as described above, less any surrenders and any applicable charges including CDSC. Charges Assessed for Certain Contract Options All guaranteed interest rates credited to the fixed account will be determined as described above.Based on the criteria listed above, it is possible for a contract with various optional benefits to receive the same guaranteed rate of interest as a contract with no optional benefits.However, for contract owners that elect the Extra Value Option and/or the Beneficiary Protector Option, a charge for each option is assessed to assets in the Fixed Account.Consequently, even though the guaranteed interest rate credited does not change, the charge assessed for the optional benefit will result in investment returns lower than the interest rate credited, as specified below. For contract owners that elect the Extra Value Option, payments or transfers made to the fixed account will, for the first seven contract years, be assessed a fee of 0.45%. Consequently, any guaranteed interest rate of return for assets in the fixed account will be lowered by 0.45% due to the assessment of this charge. 16 For contract owners that elect, or have elected, the Beneficiary Protector Option, payments or transfers made to the fixed account will be assessed a fee of 0.40%.Consequently, any guaranteed interest rate of return for assets in the fixed account will be lowered by 0.40% due to the assessment of this charge. Although there is a fee assessed to the assets in the fixed account for contract options listed above, Nationwide guarantees that the guaranteed interest rate credited to any assets in the fixed account will never be less than the minimum interest rate required by applicable state law for any given year. The Contract in General Variable annuities are complex investment products with unique benefits and advantages that may be particularly useful in meeting long-term savings and retirement needs.There are costs and charges associated with these benefits and advantages – costs and charges that are different, or do not exist at all, within other investment products.With help from financial consultants and advisers, investors are encouraged to compare and contrast the costs and benefits of the variable annuity described in this prospectus against those of other investment products, especially other variable annuity and variable life insurance products offered by Nationwide and its affiliates. Nationwide offers a wide array of such products, many with different charges, benefit features and underlying investment options.This process of comparison and analysis should aid in determining whether the purchase of the contract described in this prospectus is consistent with your investment objectives, risk tolerance, investment time horizon, marital status, tax situation and other personal characteristics and needs.Not all benefits, programs, features and investment options described in this prospectus are available or approved for use in every state. If Nationwide discovers that the risk it intended to assume in issuing the contract has been altered by any of the following, then Nationwide reserves the right to take any action it deems necessary to mitigate or eliminate the altered risk including, but not limited to, rescinding the contract and returning the contract value (less any market value adjustment): · Information provided by the contract owner(s) is materially false, misleading, incomplete or otherwise deficient; · The contract is being used with other contracts issued by Nationwide to cover a single life (the cumulative total of all purchase payments under the contract on the life of any one annuitant cannot exceed $1,000,000 without Nationwide's prior consent); · When a series of Nationwide contracts with different annuitants have the same unitary control or ownership; · The contract is being used by an institutional investor. Failure by Nationwide to detect, mitigate or eliminate such altered risk(s) does not act as a waiver of Nationwide’s rights and does not stop Nationwide from asserting its rights at any future date. In order to comply with the USA Patriot Act and rules promulgated thereunder, Nationwide has implemented procedures designed to prevent contracts described in this prospectus from being used to facilitate money laundering or the financing of terrorist activities.If this contract is purchased to replace another variable annuity, be aware that the mortality tables used to determine the amount of annuity payments may be less favorable than those in the contract being replaced. In general, deferred variable annuities are long-term investments; they are not intended as short-term investments.Accordingly, Nationwide has designed the contract to offer features, pricing, and investment options that encourage long-term ownership.It is very important that contract owners and prospective contract owners understand all the costs associated with owning a contract, and if and how those costs change during the lifetime of the contract.Contract and optional charges may not be the same in later contract years as they are in early contract years.The various contract and optional benefit charges are assessed in order to compensate Nationwide for administrative services, distribution and operational expenses, and assumed actuarial risks associated with the contract. Following is a discussion of some relevant factors that may be of particular interest to prospective investors. Distribution, Promotional and Sales Expenses Nationwide pays commissions to the firms that sell the contracts.The maximum gross commission that Nationwide will pay on the sale of the contracts is 6.5% of purchase payments.Note that the individual registered representatives typically receive only a portion of this amount; the remainder is retained by the firm.Nationwide may also, instead of a premium-based commission, pay an asset-based commission (sometimes referred to as "trails" or "residuals"), or a combination of the two. In addition to or partially in lieu of commission, Nationwide may also pay the selling firms a marketing allowance, which is based on the firm’s ability and demonstrated willingness to promote and market Nationwide's products.How any marketing allowance is spent is determined by the firm, but generally will be used to finance firm activities that may contribute to the promotion and marketing of Nationwide's products.For more information on the exact compensation arrangement associated with this contract, please consult your registered representative. Underlying Mutual Fund Payments Nationwide’s Relationship with the Underlying Mutual Funds The underlying mutual funds incur expenses each time they sell, administer, or redeem their shares.The variable account aggregates contract owner purchase, redemption, and transfer requests and submits net or aggregated purchase/redemption requests to each underlying mutual fund daily.The variable account (and not the contract owners) is the underlying mutual fund shareholder.When the variable account aggregates transactions, the underlying mutual fund does not incur the expense of processing individual transactions it would 17 normally incur if it sold its shares directly to the public.Nationwide incurs these expenses instead. Nationwide also incurs the distribution costs of selling the contract (as discussed above), which benefit the underlying mutual funds by providing contract owners with sub-account options that correspond to the underlying mutual funds. An investment adviser or subadviser of an underlying mutual fund or its affiliates may provide Nationwide or its affiliates with wholesaling services that assist in the distribution of the contract and may pay Nationwide or its affiliates to participate in educational and/or marketing activities.These activities may provide the adviser or subadviser (or their affiliates) with increased exposure to persons involved in the distribution of the contract. Types of Payments Nationwide Receives In light of the above, the underlying mutual funds and their affiliates make certain payments to Nationwide or its affiliates (the “payments”).The amount of these payments is typically based on a percentage of assets invested in the underlying mutual funds attributable to the contracts and other variable contracts Nationwide and its affiliates issue, but in some cases may involve a flat fee.These payments may be used by us for any corporate purpose, which include reducing the prices of the contracts, paying expenses that Nationwide or its affiliates incur in promoting, marketing, and administering the contracts and the underlying mutual funds, and achieving a profit. Nationwide or its affiliates receive the following types of payments: · Underlying mutual fund 12b-1 fees, which are deducted from underlying mutual fund assets; · Sub-transfer agent fees or fees pursuant to administrative service plans adopted by the underlying mutual fund, which may be deducted from underlying mutual fund assets; and · Payments by an underlying mutual fund’s adviser or subadviser (or its affiliates).Such payments may be derived, in whole or in part, from the advisory fee, which is deducted from underlying mutual fund assets and is reflected in mutual fund charges. Furthermore, Nationwide benefits from assets invested in Nationwide’s affiliated underlying mutual funds (i.e., Nationwide Variable Insurance Trust) because its affiliates also receive compensation from the underlying mutual funds for investment advisory, administrative, transfer agency, distribution, and/or other services.Thus, Nationwide may receive more revenue with respect to affiliated underlying mutual funds than unaffiliated underlying mutual funds. Nationwide took into consideration the anticipated payments from the underlying mutual funds when we determined the charges imposed under the contracts (apart from fees and expenses imposed by the underlying mutual funds).Without these payments, Nationwide would have imposed higher charges under the contract. Amount of Payments Nationwide Receives For the year ended December 31, 2007, the underlying mutual fund payments Nationwide and its affiliates received from the underlying mutual funds did not exceed 0.65% (as a percentage of the average daily net assets invested in the underlying mutual funds) offered through this contract or other variable contracts that Nationwide and its affiliates issue.Payments from investment advisers or subadvisers to participate in educational and/or marketing activities have not been taken into account in this percentage. Most underlying mutual funds or their affiliates have agreed to make payments to Nationwide or its affiliates, although the applicable percentages may vary from underlying mutual fund to underlying mutual fund and some may not make any payments at all.Because the amount of the actual payments Nationwide and its affiliates receive depends on the assets of the underlying mutual funds attributable to the contract, Nationwide and its affiliates may receive higher payments from underlying mutual funds with lower percentages (but greater assets) than from underlying mutual funds that have higher percentages (but fewer assets). For additional information related to amount of payments Nationwide receives, go to www.nationwide.com. Identification of Underlying Mutual Funds Nationwide may consider several criteria when identifying the underlying mutual funds, including some or all of the following:investment objectives, investment process, investment performance, risk characteristics, investment capabilities, experience and resources, investment consistency, and fund expenses.Another factor Nationwide considers during the identification process is whether the underlying mutual fund’s adviser or subadviser is one of our affiliates or whether the underlying mutual fund, its adviser, its subadviser(s), or an affiliate will make payments to us or our affiliates. There may be underlying mutual funds with lower fees, as well as other variable contracts that offer underlying mutual funds with lower fees.You should consider all of the fees and charges of the contract in relation to its features and benefits when making your decision to invest.Please note that higher contract and underlying mutual fund fees and charges have a direct effect on your investment performance. Profitability Nationwide does consider profitability when determining the charges in the contract.In early contract years, Nationwide does not anticipate earning a profit, since that is a time when administrative and distribution expenses are typically higher.Nationwide does, however, anticipate earning a profit in later contract years.In general, Nationwide's profit will be greater the higher the investment return and the longer the contract is held. Contract Modification Nationwide may modify the annuity contracts, but no modification will affect the amount or term of any annuity contract unless a modification is required to conform the annuity contract to applicable federal or state law.No 18 modification will affect the method by which the Contract Values are determined. Standard Charges and Deductions Mortality and Expense Risk Charge Nationwide deducts a Mortality and Expense Risk Charge from the variable account.This amount is computed on a daily basis and is equal to an annualized rate of 0.95% of the daily net assets of the variable account. The Mortality Risk Charge compensates Nationwide for guaranteeing the annuity purchase rates of the contracts.This guarantee ensures that the annuity purchase rates will not change regardless of the death rates of annuity payees or the general population.The Mortality Risk Charge also compensates Nationwide for risks assumed in connection with the standard death benefit, but only partially compensates Nationwide in connection with the optional death benefits, for which there are separate charges. The Expense Risk Charge compensates Nationwide for guaranteeing that charges will not increase regardless of actual expenses. If the Mortality and Expense Risk Charge is insufficient to cover actual expenses, the loss is borne by Nationwide.Nationwide may realize a profit from this charge. Contingent Deferred Sales Charge No sales charge deduction is made from the purchase payments when amounts are deposited into the contracts.However, if any part of the contract is surrendered, Nationwide will deduct a CDSC. The CDSC will not exceed 7% of purchase payments surrendered. The CDSC is calculated by multiplying the applicable CDSC percentage (noted below) by the amount of purchase payments surrendered. For purposes of calculating the CDSC, surrenders are considered to come first from the oldest purchase payment made to the contract, then the next oldest purchase payment, and so forth.Earnings are not subject to the CDSC, but may not be distributed prior to the distribution of all purchase payments.(For tax purposes, a surrender is usually treated as a withdrawal of earnings first.) The CDSC applies as follows: Number of Completed Years from Date of Purchase Payment CDSC Percentage 0 7% 1 7% 2 6% 3 5% 4 4% 5 3% 6 2% 7 0% The CDSC is used to cover sales expenses, including commissions, production of sales material, and other promotional expenses.If expenses are greater than the CDSC, the shortfall will be made up from Nationwide’s general assets, which may indirectly include portions of the variable account charges, since Nationwide may generate a profit from these charges. All or a portion of any withdrawal may be subject to federal income taxes.Contract owners taking withdrawals before age 59½ may be subject to a 10% penalty tax. Waiver of Contingent Deferred Sales Charge Each contract year, the contract owner may withdraw without a CDSC the greater of: (a) 10% of all purchase payments (15% of all purchase payments made to the contract if the contract owner elected the Additional Withdrawal Without Charge and Disability Waiver); or (b) any amount withdrawn to meet minimum distribution requirements under the Internal Revenue Code. This CDSC-free privilege is non-cumulative.Free amounts not taken during any given contract year cannot be taken as free amounts in a subsequent contract year. In addition, no CDSC will be deducted: (1) upon the annuitization of contracts which have been in force for at least two years; (2) upon payment of a death benefit; (3) from any values which have been held under a contract for at least 7 years (5 years if the 5 year CDSC is elected); or (4) if the contract owner elected an optional death benefit (not the standard death benefit) and the conditions described in the "Long-Term Care/Nursing Home Waiver Option" section of the "Death Benefit Calculation" provision are met. No CDSC applies to transfers among sub-accounts or between or among the Guaranteed Term Options, the fixed account, or the variable account. A contract held by a Charitable Remainder Trust (within the meaning of Internal Revenue Code Section 664) may withdraw CDSC-free the greater of (a) or (b), where: (a) is the amount which would otherwise be available for withdrawal without a CDSC; and (b) is the difference between the total purchase payments made to the contract as of the date of the withdrawal (reduced by previous withdrawals) and the contract value at the close of the day prior to the date of the withdrawal. The CDSC will not be eliminated if to do so would be unfairly discriminatory or prohibited by state law. This contract is not designed for and does not support active trading strategies.In order to protect investors in this contract that do not utilize such strategies, Nationwide may initiate certain exchange offers intended to provide contract owners that meet certain criteria with an alternate variable annuity designed to accommodate active trading.If this contract is exchanged as part of an exchange offer, the exchange will be made on the basis of the relative Net asset values of the exchanged contract.Furthermore, no CDSC will be assessed 19 on the exchanged assets and Nationwide will "tack" the contract’s CDSC schedule onto the new contract.This means that the CDSC schedule will not start anew on the exchanged assets in the new contract; rather, the CDSC schedule from the exchanged contract will be applied to the exchanged assets both in terms of percentages and the number of completed contract years.This enables the contract owner to exchange into the new contract without having to start a new CDSC schedule on exchanged assets.However, if subsequent purchase payments are made to the new contract, they will be subject to any applicable CDSC schedule that is part of the new contract. Premium Taxes Nationwide will charge against the contract value any premium taxes levied by a state or other government entity.Premium tax rates currently range from 0% to 5.0%.This range is subject to change.The method used to assess premium tax will be determined by Nationwide at its sole discretion in compliance with state law. If applicable, Nationwide will deduct premium taxes from the contract either at: (1) the time the contract is surrendered; (2) annuitization; or (3) such earlier date as Nationwide becomes subject to premium taxes. Premium taxes may be deducted from death benefit proceeds. Short-Term Trading Fees Some underlying mutual funds may assess (or reserve the right to assess) a short-term trading fee in connection with transfers from a sub-account that occur within 60 days after the date of allocation to the sub-account. Short-term trading fees are intended to compensate the underlying mutual fund (and contract owners with interests allocated in the underlying mutual fund) for the negative impact on fund performance that may result from frequent, short-term trading strategies.Short-term trading fees are not intended to affect the large majority of contract owners not engaged in such strategies. Any short-term trading fee assessed by any underlying mutual fund available in conjunction with the contracts described in this prospectus will equal 1% of the amount determined to be engaged in short-term trading.Short-term trading fees will only apply to those sub-accounts corresponding to underlying mutual funds that charge such fees (see the underlying mutual fund prospectus).Any short-term trading fees paid are retained by the underlying mutual fund, not by Nationwide, and are part of the underlying mutual fund’s assets.Contract owners are responsible for monitoring the length of time allocations are held in any particular underlying mutual fund.Nationwide will not provide advance notice of the assessment of any applicable short-term trading fee. For a complete list of the underlying mutual funds offered under the contract that assess (or reserve the right to assess) a short-term trading fee, please see "Underlying Mutual Fund Annual Expenses" earlier in this prospectus. If a short-term trading fee is assessed, the underlying mutual fund will charge the variable account 1% of the amount determined to be engaged in short-term trading.The variable account will then pass the short-term trading fee on to the specific contract owner that engaged in short-term trading by deducting an amount equal to the short-term trading fee from that contract owner’s sub-account value.All such fees will be remitted to the underlying mutual fund; none of the fee proceeds will be retained by Nationwide or the variable account. When multiple purchase payments (or exchanges) are made to a sub-account that is subject to short-term trading fees, transfers will be considered to be made on a first in/first out (FIFO) basis for purposes of determining short-term trading fees.In other words, units held the longest time will be treated as being transferred first, and units held for the shortest time will be treated as being transferred last. Some transactions are not subject to the short-term trading fees.Transactions that are not subject to short-term trading fees include: · scheduled and systematic transfers, such as Dollar Cost Averaging, Asset Rebalancing, and Systematic Withdrawals; · contract loans or surrenders, including CDSC-free withdrawals; · transfers made upon annuitization of the contract; · surrenders of annuity units to make annuity payments; or · surrenders of accumulation units to pay a death benefit. New share classes of certain currently available underlying mutual funds may be added as investment options under the contracts.These new share classes may require the assessment of short-term trading or redemption fees.When these new share classes are added, new purchase payment allocations and exchange reallocations to the underlying mutual funds in question may be limited to the new share class. Optional Contract Benefits, Charges and Deductions For an additional charge, the following optional benefits are available to contract owners.Not all optional benefits are available in every state.Unless otherwise indicated: (1) optional benefits must be elected at the time of application; (2) optional benefits, once elected, may not be terminated; and (3) the charges associated with the optional benefits will be assessed until annuitization. Reduced Purchase Payment Option If the contract owner chooses the Reduced Purchase Payment Option, Nationwide will deduct an additional charge equal to an annualized rate of 0.25% of the daily net assets of the variable account.In return, the minimum initial purchase 20 payment for that contract will be $1,000 and minimum subsequent purchase payment will be $25.This option is not available for Investment-only Contracts.Nationwide may realize a profit from the charge assessed for this option. The contract owner may elect to terminate this option if, throughout a period of at least two years and continuing until such election, the total of all purchase payments, less surrenders is maintained at $25,000 or more. The election to terminate the option must be submitted in writing on a form provided by Nationwide.Termination of the rider will occur as of the date on the election form, and the charge for this option will no longer be assessed.Subsequent purchase payments, if any, will be subject to the terms of the contract and must be at least $1,000. CDSC Options and Charges Five Year CDSC Option For an additional charge at an annualized rate of 0.15% of the daily net assets of the variable account, the contract owner may choose the Five Year CDSC Option. The Five Year CDSC Option applies as follows: Number of Completed Years from Date of Purchase Payment CDSC Percentage 0 7% 1 7% 2 6% 3 4% 4 2% 5 0% Under this option, CDSC will not exceed 7% of purchase payments surrendered. For contracts issued in the State of New York, this option is available only for contracts issued as Roth IRAs and is not available when the Extra Value Option is elected. Nationwide may realize a profit from the charge assessed for this option. Additional Withdrawal without Charge and Disability Waiver Each contract has a standard 10% CDSC-free withdrawal privilege each year.For an additional charge at an annualized rate of 0.10% of the daily net assets of the variable account, the contract owner can withdraw an additional 5% of total purchase payments each year without incurring a CDSC.This would allow the contract owner to withdraw a total of 15% of the total of all purchase payments each year free of CDSC.Like the standard 10% CDSC-free privilege, this additional withdrawal benefit is non-cumulative. This option also contains a disability waiver.Nationwide will waive CDSC if a contract owner (or annuitant if the contract is owned by a non-natural owner) is disabled after the contract is issued but before reaching age 65.If this waiver becomes effective due to disability, no additional purchase payments may be made to the contract. Nationwide may realize a profit from the charge assessed for this option. 10 Year and Disability Waiver For an additional charge at an annualized rate of 0.05% of the daily net assets of the variable account, the contract owner of a Tax Sheltered Annuity can purchase the 10 Year and Disability Waiver.Under this option, Nationwide will waive CDSC if two conditions are met: (1) the contract owner has been the owner of the contract for 10 years; and (2) the contract owner has made regular payroll deferrals during the entire contract year for at least 5 of those 10 years. This option also contains a disability waiver.Nationwide will waive CDSC if the contract owner is disabled after the contract is issued but before reaching age 65.If this waiver becomes effective due to disability, no additional purchase payments may be made to the contract. Nationwide may realize a profit from the charge assessed for this option. Hardship Waiver For an additional charge at an annualized rate of 0.15% of the daily net assets of the variable account, the contract owner of a Tax Sheltered Annuity can purchase the Hardship Waiver.Under this option, Nationwide will waive CDSC if the contract owner experiences a hardship (as defined for purposes of Internal Revenue Code Section (401(k)).The contract owner may be required to provide proof of hardship. If this waiver becomes effective, no additional purchase payments may be made to the contract. Nationwide may realize a profit from the charge assessed for this option. Death Benefit Options The following death benefit options are available with the contracts.Not all of the death benefit options may be available in every state.Nationwide may realize a profit from the charges assessed for these options. For more information about the standard and optional death benefits, please see the "Death Benefit Payment" provision. One-Year Enhanced Death Benefit with Long-Term Care/Nursing Home Waiver and Spousal Protection Option Beginning January 2, 2001 (or a later date if state law requires), an applicant can elect the One-Year Enhanced Death Benefit with Long-Term Care/Nursing Home Waiver and Spousal Protection Option for an additional charge at an annualized rate of 0.15% of the daily net assets of the variable account. This death benefit option includes a Long-Term Care/Nursing Home Waiver and a Spousal Protection Feature, which, along with the specifics of this death benefit option, are discussed the "Death Benefit Payment" provision. One-Year Step Up Death Benefit Option Until state approval is received for the One-Year Enhanced Death Benefit with Long-Term Care/Nursing Home Waiver and Spousal Protection Option, applicants can elect the One- 21 Year Step Up Death Benefit Option for an additional charge at an annualized rate of 0.05% of the daily net assets of the variable account. This death benefit option includes a Long-Term Care/Nursing Home Waiver, which, along with the specifics of this death benefit option, is discussed in the "Death Benefit Payment" provision. This death benefit option may be elected along with the 5% Enhanced Death Benefit Option, in which case the death benefit will be the greater of the two benefits. Greater of One-Year or 5% Enhanced Death Benefit with Long-Term Care/Nursing Home Waiver and Spousal Protection Option Beginning January 2, 2001 (or a later date if state law requires), an applicant can elect the Greater of One-Year or 5% Enhanced Death Benefit with Long-Term Care/Nursing Home Waiver and Spousal Protection Option for an additional charge at an annualized rate of 0.20% of the daily net assets of the variable account. This death benefit option includes a Long-Term Care/Nursing Home Waiver and a Spousal Protection Feature, which, along with the specifics of this death benefit option, are discussed in the "Death Benefit Payment" provision. 5% Enhanced Death BenefitOption Until state approval is received for the Greater of One-Year or 5% Enhanced Death Benefit with Long-Term Care/Nursing Home Waiver and Spousal Protection Option, applicants can elect the 5% Enhanced Death Benefit Option for an additional charge at an annualized rate of 0.10% of the daily net assets of the variable account. This death benefit option includes a Long-Term Care/Nursing Home Waiver, which, along with the specifics of this death benefit option, is discussed in the "Death Benefit Payment" provision. This death benefit option may be elected along with the One-Year Step Up Death Benefit Option, in which case the death benefit will be the greater of the two benefits. Guaranteed Minimum Income Benefit Options For contracts issued prior to May 1, 2003, the contract owner could have purchased one or both of the Guaranteed Minimum Income Benefit Options at the time of application.If elected, Nationwide will deduct an additional charge at an annualized rate of 0.45% and/or 0.30% of the daily net assets of the variable account, depending on the options chosen.Nationwide may realize a profit from the charges assessed for these options. Guaranteed Minimum Income Benefit options provide for a minimum guaranteed value that may replace the contract value as the amount to be annuitized under certain circumstances.A Guaranteed Minimum Income Benefit may afford protection against unfavorable investment performance. Extra Value Option Applicants should be aware of the following prior to electing the Extra Value Option: (1) Nationwide may make a profit from the Extra Value Option charge. (2) Because the Extra Value Option charge will be assessed against the entire contract value for the first 7 contract years, contract owners who anticipate making additional purchase payments after the first contract year (which will not receive the bonus credit but will be assessed the Extra Value Option charge) should carefully examine the Extra Value Option and consult their financial adviser regarding its desirability. (3) Nationwide may take back or "recapture" all or part of the amount credited under the Extra Value Option in the event of early surrenders, including revocation of the contract during the contractual free-look period. (4) If the market declines during the period that the bonus credits are subject to recapture, the amount subject to recapture could decrease the amount of contract available for surrender. (5) The cost of the Extra Value Option and the recapture of the credits (in the event of a surrender) could exceed any benefit of receiving the Extra Value Option credits. (6) Under certain circumstances, Nationwide may restrict the allocation of purchase payments to the fixed account when the contract owner elects or has elected the Extra Value Option.These restrictions may be imposed at Nationwide's discretion when economic conditions are such that Nationwide is unable to recoup the cost of providing the up-front Extra Value Option credits. For an additional charge at an annualized rate of 0.45% of the daily net assets of the variable account, the contract owner can purchase an Extra Value Option at the time of application.Nationwide may reduce this charge. Allocations made to the fixed account or to the Guaranteed Term Options for the first seven contract years will be assessed a fee of 0.45%.Consequently, any guaranteed interest rate of return for assets in the Guaranteed Term Options or in the fixed account for the first seven contract years will be lowered by 0.45% due to the assessment of this charge. In exchange, Nationwide will apply a credit of 3% of the purchase payment(s) made during the first 12 months the contract is in force.This credit is funded from Nationwide’s general account.The amount credited will be allocated among the sub-accounts, the fixed account, and/or the Guaranteed Term Options in the same proportion that the purchase payment is allocated to the contract. The option of electing the Extra Value Option allows prospective contract owners to choose between two different variable account charge structures for the first seven years of the contract. If the credit is elected and no additional contract options are elected, the total variable account charges under the contract will be an annualized rate of 1.40% of the daily net assets of 22 the variable account for the first seven years of the contract.If the Extra Value Option is not elected, total variable account charges will be an annualized rate of 0.95% (assuming no other contract options are elected) of the daily net assets of the variable account for the first seven years of the contract and thereafter. Under these circumstances, the decision to elect or decline the Extra Value Option will depend primarily on whether the prospective contract owner believes it is more advantageous to have: (a) a 1.40% variable account charge for the first seven years of the contract, plus the Extra Value Option credit; or (b) a 0.95% variable account charge for the first seven years of the contract, without the Extra Value Option credit. The following table demonstrates hypothetical rates of return for contracts with the Extra Value Option and no other optional benefits (total variable account charges of 1.40%) and contracts with no additional contract options (total variable account charges of 0.95%).The figures are based upon: (a) a $100,000 initial purchase payment with no additional purchase payments; (b) the deduction of variable account charges at an annualized rate of 0.95% (base contract) and 1.40% (contract with only the Extra Value Option) of the daily net assets of the variable account; and (c) an assumed annual rate of return before charges of7.75% for all years for a period of 10 years. 7.75% Rate of Return Contract Year Base Contract (0.95% total asset charges) Contract With Extra Value Option (1.40% total asset charges) 1 $106,727 $109,465 2 $113,906 $116,336 3 $121,568 $123,638 4 $129,745 $131,399 5 $138,472 $139,647 6 $147,787 $148,412 7 $157,728 $157,728 8 $168,337 $168,337 9 $179,661 $179,661 10 $191,746 $191,746 Generally, the higher the rate of return, the more advantageous the Extra Value Option becomes and vice versa.The table above assumes no additional purchase payments are made to the contract after the first contract anniversary.If subsequent purchase payments are made to the contract after the first contract anniversary (assuming a rate of return of 7.75%) the number of contract years needed to "break-even" increases in direct correlation with the amount of subsequent purchase payments made to the contract after the first contract anniversary. Amounts credited to the contract in connection with the Extra Value Option may be recaptured if: (a) the contract owner elects to surrender the contract pursuant to the contractual free-look provisions; or (b) withdrawals that are subject to a CDSC are taken before the end of the seventh contract year. If the contract is surrendered pursuant to the contractual free-look, Nationwide will recapture the full credited amount.In certain states that require the return of purchase payments and for all contracts issued as Individual Retirement Annuities, upon the exercise of the contractual free look, the full amount will be recaptured, but under no circumstances will the amount returned be less than purchase payments made to the contracts. After the free look period and before the seventh contract anniversary, any amounts withdrawn from the contract that are subject to a CDSC subjects a part of the amount credited to recapture.For example, if a contract owner withdraws 13% of purchase payments made within the first contract year, 3% of the amount credited will be recaptured by Nationwide, since the contract owner may withdraw only 10% of purchase payments without a CDSC.This means that the percentage of the amount credited to be recaptured will be determined by the percentage of total purchase payments reflected in the amount surrendered that is subject to CDSC.The amount recaptured will be taken from the sub-accounts, the fixed account and/or the Guaranteed Term Options in the same proportion as allocated by the contract owner at the time of the withdrawal. No amount credited will be subject to recapture if the withdrawal is not subject to a CDSC or if a distribution is taken as a result of death, annuitization or to meet minimum distribution requirements under the Internal Revenue Code. In addition, no recapture will take place after the seventh contract year. After the end of the first seven contract years, the 0.45% charge for the Extra Value Option will no longer be assessed and the amount credited will be fully vested. New York Recapture Provisions For contracts issued in the State of New York, after the free look period and before the seventh contract anniversary, amounts credited under the contract may be recaptured whenever withdrawals are made that are subject to a CDSC in accordance with the following schedule: Contract Years (Extra Value Amount) Percentage of First Year Purchase Payments 1 and 2 3% 3,4 and 5 2% 6 and 7 1% After year 7 0% The percentage of the amount credited to be recaptured will be determined by the percentage of total purchase payments reflected in the amount surrendered that is subject to CDSC. The amount recaptured will be taken from the sub-accounts and the fixed account in the same proportion as allocated by the contract owner at the time of the withdrawal. No amount credited will be subject to recapture if the withdrawal is not subject to a CDSC or if a distribution is taken as a result of death, annuitization, or to meet minimum 23 distribution requirements under the Internal Revenue Code.In addition, no recapture will take place after the seventh contract year. Beneficiary Protector Option For an additional charge at an annualized rate of 0.40% of the daily net assets of the variable account, the contract owner may purchase a Beneficiary Protector Option.Allocations made to the fixed account or to the Guaranteed Term Options will be assessed a fee of 0.40%.Nationwide will also stop assessing this charge once the contract is annuitized.Consequently, any guaranteed interest rate of return for assets in the Guaranteed Term Options or in the fixed account will be lowered by 0.40% due to the assessment of this charge.Nationwide may realize a profit from the charge assessed for this option. The Beneficiary Protector Option provides that upon the death of the annuitant, in addition to any death benefit payable, Nationwide will credit an additional amount to the contract.If the Beneficiary Protector Option is elected with a contract that also has spouses designated as annuitant and co-annuitant, the term annuitant shall mean the person designated as the annuitant on the application; the person designated as the co-annuitant does not have any rights under this benefit unless the co-annuitant is also the beneficiary. The Beneficiary Protector Option is credited to the contract upon the death of the annuitant.Upon the death of the annuitant, and after the Beneficiary Protector Option is credited to the contract, the beneficiary(ies) may: (a) terminate the contract; or (b) continue the contract in accordance with the "Required Distributions" section in Appendix C. Once the credit is applied to the contract, the 0.40% charge for the credit will no longer be assessed. The Beneficiary Protector Option is only available for contracts with annuitants who are age 70 or younger at the time of election. How Credits to the Contract are Calculated If the Beneficiary Protector Option was elected at the time of application AND the annuitant dies prior to the first contract anniversary after the annuitant’s 85th birthday, then the amount credited to the contract will be equal to: 40% x Adjusted Earnings Adjusted Earnings (a) – (b) – (c); where: a the contract value on the date the death benefit is calculated and prior to any death benefit calculation; b purchase payments, proportionately adjusted for withdrawals; and c any adjustment for a death benefit previously credited, proportionately adjusted for withdrawals. The adjustment for amounts withdrawn will reduce purchase payments and any death benefit previously credited to the contract in the same proportion that the contract value was reduced on the date(s) of the partial withdrawal(s). If the Beneficiary Protector Option was elected at any time after the contract issue date AND the annuitant dies prior to the first contract anniversary after the annuitant’s 85th birthday, then the amount credited to the contract will be equal to: 40% x Adjusted Earnings from the Date the Option is Elected Adjusted Earnings from the Date the Option is Elected (a) – (b) – (c) – (d), where: a contract value on the date the death benefit is calculated and prior to any death benefit calculation; b the contract value on the date the option is elected, proportionately adjusted for withdrawals; c purchase payments made after the option is elected, proportionately adjusted for withdrawals; d any adjustment for a death benefit previously credited to the contract after the rider is elected, proportionately adjusted for withdrawals. The adjustment for amounts withdrawn will reduce purchase payments and any death benefit previously credited to the contract in the same proportion that the contract value was reduced on the date(s) of the partial withdrawal(s). If no benefits have been paid under this option by the first contract anniversary following the annuitant’s 85th birthday, then: (a) Nationwide will credit an amount equal to 4% of the contract value on the contract anniversary to the contract; (b) the benefit will terminate and will no longer be in effect; and (c) the charge for the benefit will be eliminated, reducing charges by 0.40%. How Amounts Are Credited Any amounts credited to the contract pursuant to this option will be allocated among the sub-accounts of the variable account, the fixed account and the GTOs in the same proportion as each purchase payment is allocated to the contract on the date the credit is applied. Capital Preservation Plus Option The Capital Preservation Plus Option provides a "return of principal" guarantee over an elected period of time (3, 5, 7, or 10 years the "program period").Contract value at the end of the program period will be no less than contract value at the beginning of the period, regardless of market performance.Note, however, that surrenders or contract charges that are deducted from the contract after this option is elected will reduce the value of the guarantee proportionally. The guarantee is conditioned upon the allocation of contract value between two investment components: (1) A Guaranteed Term Option corresponding to the length of the elected program period; and 24 (2) Non-Guaranteed Term Option allocations, which consist of the fixed account and certain underlying mutual funds (3) that are available under the program.This investment component is allocated according to contract owner instructions. If contract value is allocated to the fixed account and the contract owner subsequently elects the Capital Preservation Plus Option, the current fixed account interest rate guarantee period will terminate.If such contract owner allocates all or part of the Non-Guaranteed Term Option component of the Capital Preservation Plus Option to the fixed account, the allocation will be credited interest at the then current Renewal Rate and a new fixed account interest rate guarantee period will begin. In some state jurisdictions, Nationwide uses Target Term Options instead of Guaranteed Term Options in connection with the Capital Preservation Plus Option.For all material purposes, Guaranteed Term Options and Target Term Options are the same.Target Term Options are managed and administered identically to Guaranteed Term Options.The distinction is that the interest rate associated with Target Term Options is not guaranteed as it is in Guaranteed Term Options.However, because the options are managed and administered ideNntically, the result to the investor is the same.All references to Guaranteed Term Options in this "Capital Preservation Plus Option" provision will also mean Target Term Options (in applicable jurisdictions).Please refer to the prospectus for the Guaranteed Term Options/Target Term Options for more information. When the Capital Preservation Plus Option is elected, ationwide will specify the percentage of the contract value that must be allocated to each of these two general components.Generally, when interest rates are higher, a greater portion of the contract value will be made available for allocation among underlying mutual funds; when interest rates are lower, lesser portions may be made available for allocation among underlying mutual funds.Also, longer program periods will typically permit greater allocations to the underlying mutual funds.Other general economic factors and market conditions may affect these determinations as well. Charges The Capital Preservation Plus Option is provided for an additional charge at an annualized rate not to exceed 0.50% of the daily net assets of the variable account.This charge will be assessed against the Guaranteed Term Options through a reduction in credited interest rates (not to exceed 0.50%).Nationwide may realize a profit from the charge assessed for this option. All charges associated with the Capital Preservation Plus Option will remain the same for the duration of the program period.When the program period ends or an elected Capital Preservation Plus Option is terminated, the charges associated with the option will no longer be assessed. The Advantage of Capital Preservation Plus Without electing the option, contract owners may be able to approximate (without replicating) the benefits of the Capital Preservation Plus Option.To do this, contract owners would have to determine how much of their contract value would need to be allocated to a Guaranteed Term Option so that the amount at maturity (principal plus interest attributable to the Guaranteed Term Option allocation) would approximate the original total investment.The balance of the contract value would be available to be allocated among underlying funds or the fixed account.This represents an investment allocation strategy aimed at capital preservation. Election of the Capital Preservation Plus Option, however, generally permits a higher percentage of the contract value to be allocated outside of the Guaranteed Term Options among underlying mutual funds and/or the fixed account.This provides contract owners with a greater opportunity to benefit from market appreciation that is reflected in the underlying mutual fund performance, while preserving the return of principal guarantee. Availability The Capital Preservation Plus Option may only be elected at the time of application. Conditions Associated with the Capital Preservation Plus Option A contract owner with an outstanding loan may not elect the Capital Preservation Plus Option. During the program period, the following conditions apply: · If surrenders or contract charges are deducted from the contract subsequent to electing this option, the value of the guarantee will be reduced proportionally. · Only one Capital Preservation Plus Option program may be in effect at any given time. · No new purchase payments may be applied to the contract. · Enhanced Rate Dollar Cost Averaging is not available as a contract owner service. · Nationwide will not permit loans to be taken from the contract. · No optional benefit that assesses a charge to the Guaranteed Term Options may be added to the contract. · If Capital Preservation Plus is elected when the contract is purchased, any contract value allocated to the fixed account when the contract is purchased will receive the New Money Rate. · If Capital Preservation Plus is elected after the contract is purchased, any contract value allocated to the fixed account will begin a new fixed account guaranteed period and will receive the current Renewal Rate. · If, while the Capital Preservation Plus Option is elected, the annuitant dies and the annuitant's spouse elects to continue the contract, the option will remain in effect and will continue until the end of the original program period. · If the contract is annuitized, surrendered or liquidated for any reason prior to the end of the program period, all 25 guarantees are terminated.A market value adjustment may apply to amounts transferred from a Guaranteed Term Option due to annuitization.A market value adjustment may apply to amounts surrendered or liquidated from a Guaranteed Term Option and the surrender will be subject to the CDSC provisions of the contract. After the end of the program period, or after termination of the option, the above conditions will no longer apply. Investments During the Program Period When the option is elected and after Nationwide receives all required information, Nationwide will declare the amount of the contract value that is available for allocation to the fixed account and/or the available underlying mutual funds.The remainder of the contract value must be allocated to a Guaranteed Term Option, the length of which corresponds to the length of the program period elected by the contract owner. Nationwide makes only certain underlying mutual funds available when a contract owner elects the Capital Preservation Plus Option.Nationwide selected the available underlying mutual funds on the basis of certain risk factors associated with the underlying mutual fund's investment objective.The underlying mutual funds not made available in conjunction with the Capital Preservation Plus Option were excluded on the basis of similar risk considerations. The fixed account and only the following underlying mutual funds are available when the Capital Preservation Plus Option is elected: AIM Variable Insurance Funds · AIM V.I. Capital Development Fund: Series II Shares American Century Variable Portfolios, Inc. · American Century VP Value Fund: Class I American Century Variable Portfolios II, Inc. · American Century VP Inflation Protection Fund: Class II Dreyfus · Dreyfus Stock Index Fund, Inc.: Initial Shares · Dreyfus Variable Investment Fund – Appreciation Portfolio: Initial Shares Fidelity Variable Insurance Products Fund · VIP Equity-Income Portfolio: Service Class · VIP Growth Portfolio: Service Class · VIP Investment Grade Bond Portfolio: Service Class · VIP Mid Cap Portfolio: Service Class Franklin Templeton Variable Insurance Products Trust · Franklin Income Securities Fund: Class 2 Janus Aspen Series · Forty Portfolio: Service Shares Lehman Brothers Advisers Management Trust · AMT Short Duration Bond Portfolio: I Class MFSâ Variable Insurance Trust · MFS Value Series: Service Class Nationwide Variable Insurance Trust · American Funds NVIT Asset Allocation Fund: Class II · American Funds NVIT Bond Fund: Class II · American Funds NVIT Growth Fund: Class II · JPMorgan NVIT Balanced Fund: Class I · NVIT Government Bond Fund: Class I · NVIT Growth Fund: Class I · NVIT Investor Destinations Funds: Class II Ø NVIT Investor Destinations Conservative Fund: Class II Ø NVIT Investor Destinations Moderately Conservative Fund: Class II Ø NVIT Investor Destinations Moderate Fund: Class II Ø NVIT Investor Destinations Moderately Aggressive Fund: Class II Ø NVIT Investor Destinations Aggressive Fund: Class II · NVIT Mid Cap Growth Fund: Class I · NVIT Mid Cap Index Fund: Class I · NVIT Money Market Fund: Class I · NVIT Nationwide Fund: Class I · NVIT Nationwide Leaders Fund: Class III · NVIT U.S. Growth Leaders Fund: Class III† · Van Kampen NVIT Comstock Value Fund: Class I Oppenheimer Variable Account Funds · Oppenheimer Capital Appreciation Fund/VA: Non-Service Shares · Oppenheimer Main Street Fund®/VA: Non-Service Shares · Oppenheimer MidCap Fund/VA: Non-Service Shares T. Rowe Price Equity Series, Inc. · T. Rowe Price Blue Chip Growth Portfolio: Class II · T. Rowe Price Equity Income Portfolio: Class II The following underlying mutual funds are only available in contracts for which good order applications were received before May 1, 2008: AIM Variable Insurance Funds · AIM V.I. Basic Value Fund: Series II Shares · AIM V.I. Capital Appreciation Fund: Series II Shares Federated Insurance Series · Federated Quality Bond Fund II: Primary Shares Fidelity Variable Insurance Products Fund · VIP ContrafundÒ Portfolio: Service Class Janus Aspen Series · INTECH Risk-Managed Core Portfolio: Service Shares Neuberger Berman Advisers Management Trust · AMT Guardian Portfolio: I Class · AMT Partners Portfolio: I Class · AMT Regency Portfolio: S Class · AMT Socially Responsive Portfolio: I Class T. Rowe Price Equity Series, Inc. · T. Rowe Price Limited Term Bond Portfolio: Class II The following underlying mutual funds are only available in contracts for which good order applications were received before May 1, 2007: American Century Variable Portfolios, Inc. · American Century VP Ultra Fund: Class I The following underlying mutual funds are only available in contracts for which good order applications were received before May 1, 2006: American Century Variable Portfolios, Inc. · American Century VP Income & Growth Fund: Class I 26 Fidelity Variable Insurance Products Fund III · VIP Value Strategies Portfolio: Service Class The following underlying mutual funds are only available in contracts for which good order applications were received before May 1, 2004: Dreyfus · Dreyfus Socially Responsible Growth Fund, Inc.: Initial Shares Neuberger Berman Advisers Management Trust · AMT Mid-Cap Growth Portfolio: I Class The following underlying mutual funds are only available in contracts for which good order applications were received before May 1, 2002: Fidelity Variable Insurance Products Fund III · VIP Growth Opportunities Portfolio: Service Class Van Kampen The Universal Institutional Funds, Inc. · Mid Cap Growth Portfolio: Class I The following underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2000: Credit Suisse Trust · Large Cap Value Portfolio Election of the Capital Preservation Plus Option will not be effective unless and until Nationwide receives sub-account allocation instructions based on the preceding list of available underlying mutual funds.Allocations to underlying mutual funds other than those listed above are not permitted during the program period. Nationwide reserves the right to modify the list of available underlying mutual funds upon written notice to contract owners.If an underlying mutual fund is deleted from the list of available underlying mutual funds, such deletion will not affect Capital Preservation Plus Option programs already in effect. Surrenders During the Program Period If, during the program period, the contract owner takes a surrender, Nationwide will surrender accumulation units from the sub-accounts and an amount from the fixed account and Guaranteed Term Options.The amount withdrawn from each investment option will be in proportion to the value in each option at the time of the surrender request, unless Nationwide is instructed otherwise.Surrenders may not be taken exclusively from the Guaranteed Term Option.In conjunction with the surrender, the value of the guarantee will be adjusted proportionally.A market value adjustment may apply to amounts surrendered from Guaranteed Term Options and the surrender will be subject to the CDSC provisions of the contract. Transfers During the Program Period Transfers to and from the Guaranteed Term Option are not permitted during the program period. Transfers between the fixed account and the variable account, and among sub-accounts are subject to the terms and conditions in the "Transfers Prior to Annuitization" provision.During the program period, transfers to underlying mutual funds that are not included in the Capital Preservation Plus Option program are not permitted. Terminating the Capital Preservation Plus Option Once elected, the Capital Preservation Plus Option cannot be revoked, except as provided below. If the contract owner elected a program period matching a 7-year Guaranteed Term Option, upon reaching the 5th anniversary of the program, the contract owner may terminate the Capital Preservation Plus Option.Any termination instructions must be received at Nationwide's home office within 60 days after the option's 5th anniversary. If the contract owner elected a program period matching a 10-year Guaranteed Term Option, upon reaching the 7th anniversary of the program, the contract owner may terminate the Capital Preservation Plus Option.Any termination instructions must be received at Nationwide's home office within 60 days after the option's 7th anniversary. If the contract owner terminates the Capital Preservation Plus Option as described above, the charges associated with the option will no longer be assessed, all guarantees associated with the option will terminate, the contract's investment allocations will remain the same as when the program was in effect (unless Nationwide is instructed otherwise), and all conditions associated with the Capital Preservation Plus Option are removed. Fulfilling the Return of Principal Guarantee At the end of the program period, if the contract value is less than the guaranteed amount, Nationwide will credit an amount to the contract so that the contract value equals the guaranteed amount.Amounts credited under this option are considered, for purposes of other benefits under this contract, earnings, not purchase payments.If the contract owner does not elect to begin a new Capital Preservation Plus Option program, the amount previously allocated to the Guaranteed Term Option and any amounts credited under the guarantee will be allocated to the money market sub-account. Election of a New Capital Preservation Plus Option At the end of any program period or after terminating a Capital Preservation Plus Option, the contract owner may elect to participate in a new Capital Preservation Plus Option program at the charges, rates and allocation percentages in effect at that point in time.If the contract owner elects to participate in a new program, such election and complete instructions must be received by Nationwide within 60 days after the end of the preceding program period or within 60 days of the program termination, whichever is applicable. Taxation of Surrenders under the CPP Lifetime Income Option Although the tax treatment is not clear, when the contract owner takes a surrender from the contract before the annuitization date, Nationwide will treat the following amount of the surrender as a taxable distribution: the excess of the greater of (a) the contract value immediately before the 27 surrender; or (b) the guaranteed benefit amount immediately before the surrender; over the remaining investment in the contract.In certain circumstances, this treatment could result in the contract value being less than the investment in the contract after the surrender.A subsequent surrender under such circumstances could result in a loss that may be deductible.Please consult a qualified tax advisor. Removal of Variable Account Charges For certain optional benefits, a charge is assessed only for a specified period of time.To remove a variable account charge at the end of the specified charge period, Nationwide systematically re-rates the contract.This re-rating results in lower contract charges, but no change in contract value or any other contractual benefit. Re-rating involves two steps: the adjustment of contract expenses and the adjustment of the number of units in the contract. The first step, the adjustment of contract expenses, involves removing the charge from the unit value calculation.For example, on a contract where the only optional benefit elected is the Extra Value Option, the variable account value will be calculated using unit values with variable account charges of 1.40% for the first 7 contract years.At the end of that period, the contract will be re-rated, and the 0.45% charge associated with the Extra Value Option will be removed.From that point on, the variable account value will be calculated using the unit values with variable account charges at 0.95%.Thus, the Extra Value Option charge is no longer included in the daily sub-account valuation for the contract. The second step of the re-rating process, the adjustment of the number of units in the contract, is necessary in order to keep the re-rating process from altering the contract value.Generally, for any given sub-account, the higher the variable account charges, the lower the unit value, and vice versa.For example, sub-account X with charges of 1.40% will have a lower unit value than sub-account X with charges of 0.95% (higher expenses result in lower unit values).When, upon re-rating, the unit values used in calculating variable account value are dropped from the higher expense level to the lower expense level, the higher unit values will cause an incidental increase in the contract value.In order to avoid this incidental increase, Nationwide adjusts the number of units in the contract down so that the contract value after the re-rating is the same as the contract value before the re-rating. Contract Ownership The contract owner has all rights under the contract.Purchasers who name someone other than themselves as the contract owner will have no rights under the contract. Contract owners of Non-Qualified Contracts may name a new contract owner at any time before the annuitization date.Any change of contract owner automatically revokes any prior contract owner designation.Changes in contract ownership may result in federal income taxation and may be subject to state and federal gift taxes. A change in contract ownership must be submitted in writing and recorded at Nationwide’s home office.Once recorded, the change will be effective as of the date signed.However, the change will not affect any payments made or actions taken by Nationwide before the change was recorded.No change will be effective unless and until it is received and recorded at Nationwide’s home office.The contract owner may also request a change in the annuitant, contingent annuitant, contingent owner, beneficiary, or contingent beneficiary before the annuitization date.These changes must be: · on a Nationwide form; · signed by the contract owner; and · received at Nationwide’s home office before the annuitization date. Nationwide may reject changes to the parties named in the contract if the risk originally assumed by Nationwide in issuing the contract is materially altered.The risk originally assumed by Nationwide may have been materially altered if: information provided by the contract owner is materially false, misleading or incomplete; if the result of the change is to transfer rights or benefits to an institutional investor; the change results in the same owner attempting to use a series of Nationwide contracts and name different annuitants; or when the change results in the contract being used along with other Nationwide contracts to cover a single life.Should Nationwide discover that the changes are being used for such purposes, Nationwide may rescind the contract and return the contract value, less any market value adjustment. Nationwide must review and approve any change requests.If the contract owner is not a natural person and there is a change of the annuitant, distributions will be made as if the contract owner died at the time of the change. On the annuitization date, the annuitant will become the contract owner, unless the contract owner is a Charitable Remainder Trust. Joint Ownership Joint owners each own an undivided interest in the contract. Contract owners can name a joint owner at any time before annuitization subject to the following conditions: · joint owners can only be named for Non-Qualified Contracts; · joint owners must be spouses at the time joint ownership is requested, unlessstate law requires Nationwide to allow non-spousal joint owners; · the exercise of any ownership right in the contract will generally require a written request signed by both joint owners; · an election in writing signed by both contract owners must be made to authorize Nationwide to allow the exercise of ownership rights independently by either joint owner; and · Nationwide will not be liable for any loss, liability, cost, or expense for acting in accordance with the instructions of either joint owner. 28 Contingent Ownership The contingent owner is entitled to certain benefits under the contract if a contract owner who is not the annuitant dies before the annuitization date, and there is no surviving joint owner. The contract owner may name or change a contingent owner at any time before the annuitization date.To change the contingent owner, a written request must be submitted to Nationwide.Once Nationwide has recorded the change, it will be effective as of the date it was signed, whether or not the contract owner was living at the time it was recorded.The change will not affect any action taken by Nationwide before the change was recorded. Annuitant The annuitant is the person who will receive annuity payments and upon whose continuation of life any annuity payment involving life contingencies depends.This person must be age 85 or younger at the time of contract issuance unless Nationwide approves a request for an annuitant of greater age.The annuitant may be changed before the annuitization date with Nationwide’s consent. Beneficiary and Contingent Beneficiary The beneficiary is the person who is entitled to the death benefit if the annuitant dies before the annuitization date and there is no joint owner or contingent annuitant.The contract owner can name more than one beneficiary.Multiple beneficiaries will share the death benefit equally, unless otherwise specified. The contract owner may change the beneficiary or contingent beneficiary during the annuitant’s lifetime by submitting a written request to Nationwide.Once recorded, the change will be effective as of the date it was signed, whether or not the annuitant was living at the time it was recorded.The change will not affect any action taken by Nationwide before the change was recorded. Operation of the Contract Minimum Initial and Subsequent Purchase Payments Contract Type Minimum Initial Purchase Payment Minimum Subsequent Payments Charitable Remainder Trust $15,000 $1,000 IRA $15,000 $1,000 Investment-only $15,000 $1,000 Non-Qualified $15,000 $1,000 Roth IRA $15,000 $1,000 SEP IRA $15,000 $1,000 Simple IRA $15,000 $1,000 Tax Sheltered Annuity* $15,000 $1,000 *Only available for individual 403(b) Tax Sheltered Annuity contracts subject to ERISA and certain state Optional Retirement Plans and/or Programs that have purchased at least one individual annuity contract issued by Nationwide prior to September 25, 2007. Subsequent purchase payments are not permitted for contracts issued in the State of Oregon and may not be permitted in other states under certain circumstances. If the contract owner elects the Reduced Purchase Payment Option, minimum initial and subsequent purchase payments will be reduced accordingly. If the contract owner elects the Extra Value Option, amounts credited to the contract may not be used to meet the minimum initial and subsequent purchase payment requirements. Guaranteed Term Options Guaranteed Term Options are separate investment options under the contract.The minimum amount that may be allocated to a Guaranteed Term Option is $1,000. Pricing Initial purchase payments allocated to sub-accounts will be priced at the accumulation unit value determined no later than 2 business days after receipt of an order to purchase if the application and all necessary information are complete.If the application is not complete, Nationwide may retain a purchase payment for up to 5 business days while attempting to complete it.If the application is not completed within 5 business days, the prospective purchaser will be informed of the reason for the delay.The purchase payment will be returned unless the prospective purchaser specifically allows Nationwide to hold the purchase payment until the application is completed. Subsequent purchase payments will be priced based on the next available accumulation unit value after the payment is received.The cumulative total of all purchase payments under contracts issued by Nationwide on the life of any one annuitant cannot exceed $1,000,000 without Nationwide’s prior consent. Except on the days listed below and on weekends, purchase payments, transfers and surrenders are priced every day. Purchase payments will not be priced when the New York Stock Exchange is closed or on the following nationally recognized holidays: ·New Year’s Day ·Independence Day ·Martin Luther King, Jr. Day ·Labor Day ·Presidents’ Day ·Thanksgiving ·Good Friday ·Christmas ·Memorial Day Nationwide also will not price purchase payments if: (1) trading on the New York Stock Exchange is restricted; (2) an emergency exists making disposal or valuation of securities held in the variable account impracticable; or (3) the SEC, by order, permits a suspension or postponement for the protection of security holders. Rules and regulations of the SEC will govern as to when the conditions described in (2) and (3) exist.If Nationwide is closed on days when the New York Stock Exchange is open, Contract value may change and contract owners will not have access to their accounts. 29 Allocation of Purchase Payments Nationwide allocates purchase payments to sub-accounts, the fixed account, and/or Guaranteed Term Options as instructed by the contract owner.Shares of the underlying mutual funds allocated to the sub-accounts are purchased at Net asset value, then converted into accumulation units.Nationwide reserves the right to limit or refuse purchase payments allocated to the fixed account at its sole discretion. Contract owners can change allocations or make exchanges among the sub-accounts, fixed account or Guaranteed Term Options.However, no change may be made that would result in an amount less than 1% of the purchase payments being allocated to any sub-account.Certain transactions may be subject to conditions imposed by the underlying mutual funds, as well as those set forth in the contract. Determining the Contract Value The contract value is the sum of: (1) the value of amounts allocated to the sub-accounts of the variable account; and (2) amounts allocated to the fixed account; and (3) amounts allocated to a Guaranteed Term Option. If part or all of the contract value is surrendered, or charges are assessed against the whole contract value, Nationwide will deduct a proportionate amount from each sub-account, the fixed account and any Guaranteed Term Option based on current cash values. Determining Variable Account Value – Valuing an Accumulation Unit Purchase payments or transfers allocated to sub-accounts are accounted for in accumulation units.Accumulation unit values (for each sub-account) are determined by calculating the net investment factor for the underlying mutual funds for the current valuation period and multiplying that result with the accumulation unit values determined on the previous valuation period. Nationwide uses the net investment factor as a way to calculate the investment performance of a sub-account from valuation period to valuation period.For each sub-account, the net investment factor shows the investment performance of the underlying mutual fund in which a particular sub-account invests, including the charges assessed against that sub-account for a valuation period. The net investment factor for any particular sub-account is determined by dividing (a) by (b), and then subtracting (c) from the result, where: (a) is the sum of: (1) the Net asset value of the underlying mutual fund as of the end of the current valuation period; and (2) the per share amount of any dividend or income distributions made by the underlying mutual fund (if the date of the dividend or income distribution occurs during the current valuation period). (b) is the Net asset value of the underlying mutual fund determined as of the end of the preceding valuation period. (c) is a factor representing the daily variable account charges, which may include charges for contract options chosen by the contract owner.The factor is equal to an annualized rate ranging from 0.95% to 3.95% of the daily net assets of the variable account, depending on which contract features the contract owner chooses. Based on the change in the net investment factor, the value of an accumulation unit may increase or decrease.Changes in the net investment factor may not be directly proportional to changes in the Net asset value of the underlying mutual fund shares because of the deduction of variable account charges. Though the number of accumulation units will not change as a result of investment experience, the value of an accumulation unit may increase or decrease from valuation period to valuation period. Determining Fixed Account Value Nationwide determines the value of the fixed account by: (1) adding all amounts allocated to the fixed account, minus amounts previously transferred or withdrawn; (2) adding any interest earned on the amounts allocated; and (3) subtracting charges deducted in accordance with the contract. Determining the Guaranteed Term Option Value Nationwide determines the value of a Guaranteed Term Option by: (1) adding all amounts allocated to any Guaranteed Term Option, minus amounts previously transferred or withdrawn (which may be subject to a market value adjustment); (2) adding any interest earned on the amounts allocated to any Guaranteed Term Option; and (3) subtracting charges deducted in accordance with the contract. Transfers Prior to Annuitization Transfers from the Fixed Account to the Variable Account or a Guaranteed Term Option Contract owners may request to have fixed account allocations transferred to the variable account or to a Guaranteed Term Option only upon reaching the end of an interest rate guarantee period.Normally, Nationwide will permit 100% of such fixed account allocations to be transferred to the variable account or a Guaranteed Term Option; however Nationwide may, under certain economic conditions and at its discretion, limit the maximum transferable amount.Under no circumstances will the maximum transferable amount be less than 10% of the fixed account allocation reaching the end of an interest rate guarantee period.Transfers of the fixed account allocations must be made within 45 days after reaching the end of an interest rate guarantee period. 30 Contract owners who use dollar cost averaging may transfer from the fixed account to the variable account (but not to Guaranteed Term Options) under the terms of that program (see "Dollar Cost Averaging"). If there is contract value allocated to the fixed account at the time the Capital Preservation Plus Option is elected, the fixed account interest rate guarantee period will end and that contract value may be transferred according to the terms of the option elected. Transfers to the Fixed Account Contract owners may request to have variable account allocations transferred to the fixed account at any time.Normally, Nationwide will not restrict transfers from the variable account to the fixed account; however, Nationwide may establish a maximum transfer limit from the variable account to the fixed account.Except as noted below, the transfer limit will not be less than 10% of the current value of the variable account, less any transfers made in the 12 months preceding the date the transfer is requested, but not including transfers made prior to the imposition of the transfer limit.However, where permitted by state law, Nationwide reserves the right to refuse transfers or purchase payments to the fixed account (whether from the variable account or a Guaranteed Term Option) at its sole discretion.Generally, Nationwide will invoke this right when interest rates are low by historical standards. Transfers from a Guaranteed Term Option Transfers from a Guaranteed Term Option prior to maturity are subject to a market value adjustment. Transfers Among the Sub-Accounts Contract owners may request to have allocations transferred among the sub-accounts once per valuation period. Transfers After Annuitization After annuitization, transfers may only be made on the anniversary of the annuitization date.Guaranteed Term Options are not available after annuitization. Transfer Requests Contract owners may submit transfer requests in writing, over the telephone, or via the Internet.Nationwide will use reasonable procedures to confirm that instructions are genuine and will not be liable for following instructions that it reasonably determined to be genuine.Nationwide may restrict or withdraw the telephone and/or Internet transfer privilege at any time. Generally, sub-account transfers will receive the accumulation unit value next computed after the transfer request is received.However, if a contract that is limited to submitting transfer requests via U.S. mail submits a transfer request via internet or telephone pursuant to Nationwide's one-day delay policy, the transfer will be executed on the next business day after the exchange request is received by Nationwide (see "Managers of Multiple Contracts"). Interest Rate Guarantee Period The interest rate guarantee period is the period of time that the fixed account interest rate is guaranteed to remain the same.Within 45 days of the end of an interest rate guarantee period, transfers may be made from the fixed account to the variable account or to the Guaranteed Term Options.Nationwide will determine the amount that may be transferred and will declare this amount at the end of the guarantee period.This amount will not be less than 10% of the amount in the fixed account that is maturing. For new purchase payments allocated to the fixed account, or transfers to the fixed account from the variable account or a Guaranteed Term Option, this period begins on the date of deposit or transfer and ends on the one year anniversary of the deposit or transfer.The guaranteed interest rate period may last for up to 3 months beyond the 1-year anniversary because guaranteed terms end on the last day of a calendar quarter. The interest rate guarantee period does not in any way refer to interest rate crediting practices connected with Guaranteed Term Options. During an interest rate guarantee period, transfers cannot be made from the fixed account, and amounts transferred to the fixed account must remain on deposit. Transfer Restrictions Neither the contracts described in this prospectus nor the underlying mutual funds are designed to support active trading strategies that require frequent movement between or among sub-accounts (sometimes referred to as "market-timing" or "short-term trading").A contract owner who intends to use an active trading strategy should consult his/her registered representative and request information on other Nationwide variable annuity contracts that offer underlying mutual funds that are designed specifically to support active trading strategies. Nationwide discourages (and will take action to deter) short-term trading in this contract because the frequent movement between or among sub-accounts may negatively impact other investors in the contract.Short-term trading can result in: · the dilution of the value of the investors’ interests in the underlying mutual fund; · underlying mutual fund managers taking actions that negatively impact performance (keeping a larger portion of the underlying mutual fund assets in cash or liquidating investments prematurely in order to support redemption requests); and/or · increased administrative costs due to frequent purchases and redemptions. To protect investors in this contract from the negative impact of these practices, Nationwide has implemented, or reserves the right to implement, several processes and/or restrictions aimed at eliminating the negative impact of active trading strategies.Nationwide makes no assurances that all risks associated with short-term trading will be completely eliminated by these processes and/or restrictions. 31 Nationwide cannot guarantee that its attempts to deter active trading strategies will be successful.If we are unable to deter active trading strategies, the performance of the sub-accounts that are actively traded may be adversely impacted. Redemption Fees Some underlying mutual funds assess a short-term trading fee in connection with transfers from a sub-account that occur within 60 days after the date of the allocation to the sub-account.The fee is assessed against the amount transferred and is paid to the underlying mutual fund.Redemption fees compensate the underlying mutual fund for any negative impact on fund performance resulting from short-term trading.For more information on short-term trading fees, please see the "Short-Term Trading Fees" provision. U.S. Mail Restrictions Nationwide monitors transfer activity in order to identify those who may be engaged in harmful trading practices.Transaction reports are produced and examined.Generally, a contract may appear on these reports if the contract owner (or a third party acting on their behalf) engages in a certain number of "transfer events" in a given period.A "transfer event" is any transfer, or combination of transfers, occurring on a given trading day (valuation period).For example, if a contract owner executes multiple transfers involving 10 underlying mutual funds in one day, this counts as one transfer event.A single transfer occurring on a given trading day and involving only 2 underlying mutual funds (or one underlying mutual fund if the transfer is made to or from the fixed account or a Guaranteed Term Option) will also count as one transfer event. As a result of this monitoring process, Nationwide may restrict the method of communication by which transfer orders will be accepted.In general, Nationwide will adhere to the following guidelines: Trading Behavior Nationwide's Response 6 or more transfer events in one calendar quarter Nationwide will mail a letter to the contract owner notifying them that: (1)they have been identified as engaging in harmful trading practices; and (2)if their transfer events exceed 11 in 2 consecutive calendar quarters or 20 in one calendar year, the contract owner will be limited to submitting transfer requests via U.S. mail. More than 11 transfer events in 2 consecutive calendar quarters OR More than 20 transfer events in one calendar year Nationwide will automatically limit the contract owner to submitting transfer requests via U.S. mail. Each January 1st, Nationwide will start the monitoring anew, so that each contract starts with 0 transfer events each January 1.See, however, the "Other Restrictions" provision below. Managers of Multiple Contracts Some investment advisers/representatives manage the assets of multiple Nationwide contracts pursuant to trading authority granted or conveyed by multiple contract owners.These multi-contract advisers will generally be required by Nationwide to submit all transfer requests via U.S. mail. Nationwide may, as an administrative practice, implement a "one-day delay" program for these multi-contract advisers, which they can use in addition to or in lieu of submitting transfer requests via U.S. mail.The one-day delay option permits multi-contract advisersto continue to submit transfer requests via the internet or telephone.However, transfer requests submitted by multi-contract advisers via the internet or telephone will not receive the next available accumulation unit value.Rather, they will receive the accumulation unit value that is calculated on the following business day.Transfer requests submitted under the one-day delay program are irrevocable.Multi-contract advisers will receive advance notice of being subject to the one-day delay program. Other Restrictions Nationwide reserves the right to refuse or limit transfer requests, or take any other action it deems necessary, in order to protect contract owners, annuitants, and beneficiaries from the negative investment results that may result from short-term trading or other harmful investment practices employed by some contract owners (or third parties acting on their behalf).In particular, trading strategies designed to avoid or take advantage of Nationwide's monitoring procedures (and other measures aimed at curbing harmful trading practices) that are nevertheless determined by Nationwide to constitute harmful trading practices, may be restricted. Any restrictions that Nationwide implements will be applied consistently and uniformly. Underlying Mutual Fund Restrictions and Prohibitions Pursuant to regulations adopted by the SEC, Nationwide is required to enter into written agreements with the underlying mutual funds which allow the underlying mutual funds to: (1) request the taxpayer identification number, international taxpayer identification number, or other government issued identifier of any Nationwide contract owner; (2) request the amounts and dates of any purchase, redemption, transfer or exchange request (“transaction information”); and (3) instruct Nationwide to restrict or prohibit further purchases or exchanges by contract owners that violate policies established by the underlying mutual fund (whose policies may be more restrictive than Nationwide’s policies). Nationwide is required to provide such transaction information to the underlying mutual funds upon their request.In addition, Nationwide is required to restrict or prohibit further purchases or exchange requests upon instruction from the underlying mutual fund.Nationwide and any affected contract owner may not have advance notice of such instructions from an underlying mutual fund to restrict or 32 prohibit further purchases or exchange requests.If an underlying mutual fund refuses to accept a purchase or exchange request submitted by Nationwide, Nationwide will keep any affected contract owner in their current underlying mutual fund allocation. Right to Revoke Contract owners have a ten day "free look" to examine the contract.The contract may be returned to Nationwide’s home office for any reason within ten days of receipt and Nationwide will refund the contract value or another amount required by law.The refunded contract value will reflect the deduction of any contract charges, unless otherwise required by law.All Individual Retirement Annuity, SEP IRA, Simple IRA and Roth IRA refunds will be a return of purchase payments.State and/or federal law may provide additional free look privileges. Contract owners who have elected the Extra Value Option and subsequently terminate the contract under the free look provision will forfeit any amounts credited to the contract.For those jurisdictions that allow a return of contract value, the contract owner will retain any earnings attributable to the amount credited; all losses attributable to the amount credited will be incurred by Nationwide. Liability of the variable account under this provision is limited to the contract value in each sub-account on the date of revocation.Any additional amounts refunded to the contract owner will be paid by Nationwide. Surrender (Redemption) Prior to Annuitization Contract owners may surrender some or all of their contract value before the earlier of the annuitization date or the annuitant’s death.Surrender requests must be in writing and Nationwide may require additional information.When taking a full surrender, the contract must accompany the written request.Nationwide may require a signature guarantee. If the Extra Value Option has been elected, and the amount withdrawn is subject to a CDSC, then for the first seven contract years only, a portion of the amount credited under the Extra Value Option may be recaptured.No recapture will take place after the seventh contract year.The amount credited will not, however, be subject to recapture if a withdrawal not subject to the CDSC is being made (see "Extra Value Option"). Nationwide will pay any amounts surrendered from the sub-accounts within 7 days.However, Nationwide may suspend or postpone payment when it is unable to price a purchase payment or transfer (See “Pricing”).Nationwide is required by state law to reserve the right to postpone payment of assets in the fixed account for a period of up to six months from the date of the surrender request. Surrenders from the contract may be subject to federal income tax and/or a penalty tax.See "Federal Income Taxes" in Appendix C. Partial Surrenders (Partial Redemptions) Nationwide will surrender accumulation units from the sub-accounts and an amount from the fixed account and Guaranteed Term Options.The amount withdrawn from each investment option will be in proportion to the value in each option at the time of the surrender request. A CDSC may apply.The contract owner may take the CDSC from either: (a) the amount requested; or (b) the contract value remaining after the contract owner has received the amount requested. If the contract owner does not make a specific election, any applicable CDSC will be taken from the contract value remaining after the contract owner has received the amount requested. The CDSC deducted is a percentage of the amount requested by the contract owner.Amounts deducted for CDSC are not subject to subsequent CDSC. Partial Surrenders to Pay Investment Advisory Fees Some contract owners utilize an investment advisor(s) to manage their assets, for which the investment advisor assesses a fee.Investment advisors are not endorsed or affiliated with Nationwide and Nationwide makes no representation as to their qualifications.The fees for these investment advisory services are specified in the respective account agreements and are separate from and in addition to the contract fees and expenses described in this prospectus.Some contract owners authorize their investment advisor to take a partial surrender(s) from the contract in order to collect investment advisory fees.Surrenders taken from this contract to pay advisory or investment management fees are subject to the CDSC provisions of the contract and may be subject to income tax and/or tax penalties. Full Surrenders (Full Redemptions) The contract value upon full surrender may be more or less than the total of all purchase payments made to the contract.The contract value will reflect: · variable account charges; · underlying mutual fund charges; · the investment performance of the underlying mutual funds; · any recapture of extra value credit; · any outstanding loan balance plus accrued interest; · amounts allocated to the fixed account and any interest credited; and · any amounts allocated to the Guaranteed Term Options plus or minus any market value adjustment. A CDSC may apply. Surrenders Under a Tax Sheltered Annuity Contract owners of a Tax Sheltered Annuity may surrender part or all of their contract value before the earlier of the annuitization date or the annuitant’s death, except as provided below: 33 (A) Contract value attributable to contributions made under a qualified cash or deferred arrangement (within the meaning of Internal Revenue Code Section 402(g)(3)(A)), a salary reduction agreement (within the meaning of Internal Revenue Code Section 402(g)(3)(C)), or transfers from a Custodial Account (described in Section 403(b)(7) of the Internal Revenue Code), may be surrendered only: (1) when the contract owner reaches age 59½, separates from service, dies, or becomes disabled (within the meaning of Internal Revenue Code Section 72(m)(7)); or (2) in the case of hardship (as defined for purposes of Internal Revenue Code Section 401(k)), provided that any such hardship surrender may not include any income earned on salary reduction contributions. (B) The surrender limitations described in Section A also apply to: (1) salary reduction contributions to Tax Sheltered Annuities made for plan years beginning after December 31, 1988; (2) earnings credited to such contracts after the last plan year beginning before January 1, 1989, on amounts attributable to salary reduction contributions; and (3) all amounts transferred from 403(b)(7) Custodial Accounts (except that earnings and employer contributions as of December 31, 1988 in such Custodial Accounts may be withdrawn in the case of hardship). (C) Any distribution other than the above, including a ten-day free look cancellation of the contract (when available) may result in taxes, penalties, and/or retroactive disqualification of a Tax Sheltered Annuity. In order to prevent disqualification of a Tax Sheltered Annuity after a ten day free look cancellation, Nationwide will transfer the proceeds to another Tax Sheltered Annuity upon proper direction by the contract owner. These provisions explain Nationwide's understanding of current withdrawal restrictions.These restrictions may change. Distributions pursuant to Qualified Domestic Relations Orders will not violate the restrictions stated above. Surrenders Under a Texas Optional Retirement Program or a Louisiana Optional Retirement Plan Redemption restrictions apply to contracts issued under the Texas Optional Retirement Program or the Louisiana Optional Retirement Plan. The Texas Attorney General has ruled that participants in contracts issued under the Texas Optional Retirement Program may only take withdrawals if: · the participant dies; · the participant retires; · the participant terminates employment due to total disability; or · the participant that works in a Texas public institution of higher education terminates employment. A participant under a contract issued under the Louisiana Optional Retirement Plan may only take distributions from the contract upon retirement or termination of employment.All retirement benefits under this type of plan must be paid as lifetime income; lump sum cash payments are not permitted, except for death benefits. Due to the restrictions described above, a participant under either of these plans will not be able to withdraw cash values from the contract unless one of the applicable conditions is met.However, contract value may be transferred to other carriers, subject to any CDSC. Nationwide issues this contract to participants in the Texas Optional Retirement Program in reliance upon and in compliance with Rule 6c-7 of the Investment Company Act of 1940.Nationwide issues this contract to participants in the Louisiana Optional Retirement Plan in reliance upon and in compliance with an exemptive order that Nationwide received from the SEC on August 22, 1990. Loan Privilege The loan privilege is only available to owners of Tax Sheltered Annuities.Contract owners of Tax Sheltered Annuities may take loans from the contract value beginning 30 days after the contract is issued up to the annuitization date.Loans are subject to the terms of the contract, the plan, and the Internal Revenue Code.Nationwide may modify the terms of a loan to comply with changes in applicable law. Minimum and Maximum Loan Amounts Contract owners may borrow a minimum of $1,000, unless Nationwide is required by law to allow a lesser minimum amount.Each loan must individually satisfy the contract minimum amount. Nationwide will calculate the maximum nontaxable loan amount based upon information provided by the participant or the employer.Loans may be taxable if a participant has additional loans from other plans.The total of all outstanding loans must not exceed the following limits: Contract Values Maximum Outstanding Loan Balance Allowed Non-ERISA Plans up to $20,000 up to 80% of contract value (not more than $10,000) $20,000 and over up to 50% of contract value (not more than $50,000*) ERISA Plans All up to 50% of contract value (not more than $50,000*) *The $50,000 limits will be reduced by the highest outstanding balance owed during the previous 12 months. For salary reduction Tax Sheltered Annuities, loans may be secured only by the contract value. Maximum Loan Processing Fee Nationwide may charge a loan processing fee at the time each new loan is processed.The loan processing fee, if assessed, will not exceed $25 per loan processed.This fee compensates 34 Nationwide for expenses related to administering and processing loans.Loans are not available in all states.In addition, some states may not allow Nationwide to assess a Loan Processing Fee. The fee is taken from the sub-accounts, fixed account, and Guaranteed Term Options in proportion to the contract value at the time the loan is processed. How Loan Requests are Processed All loans are made from the collateral fixed account.Nationwide transfers accumulation units in proportion to the assets in each sub-account to the collateral fixed account until the requested amount is reached.If there are not enough accumulation units available in the contract to reach the requested loan amount, Nationwide next transfers contract value from the fixed account.Any remaining required collateral will be transferred from the Guaranteed Term Options.Transfers from the Guaranteed Term Options may be subject to a market value adjustment.No CDSC will be deducted on transfers related to loan processing. Loan Interest The outstanding loan balance in the collateral fixed account is credited with interest until the loan is repaid in full.The credited interest rate will be 2.25% less than the loan interest rate fixed by Nationwide.The credited interest rate is guaranteed never to fall below the minimum interest rate required by applicable state law. Specific loan terms are disclosed at the time of loan application or issuance. Loan Repayment Loans must be repaid in five years.However, if the loan is used to purchase the contract owner’s principal residence, the contract owner has 15 years to repay the loan. Contract owners must identify loan repayments as loan repayments or they will be treated as purchase payments and will not reduce the outstanding loan.Payments must be substantially level and made at least quarterly. Loan repayments will consist of principal and interest in amounts set forth in the loan agreement.Repayments are allocated to the sub-accounts in accordance with the contract, unless Nationwide and the contract owner have agreed to amend the contract at a later date on a case by case basis. Loan repayments to the Guaranteed Term Options must be at least $1,000.If the proportional share of the repayment to the Guaranteed Term Option is less than $1,000, that portion of the repayment will be allocated to the money market sub-account unless the contract owner directs otherwise. Distributions and Annuity Payments Distributions made from the contract while a loan is outstanding will be reduced by the amount of the outstanding loan plus accrued interest if: · the contract is surrendered; · the contract owner/annuitant dies; · the contract owner who is not the annuitant dies prior to annuitization; or · annuity payments begin. Transferring the Contract Nationwide reserves the right to restrict any transfer of the contract while the loan is outstanding. Grace Period and Loan Default If a loan payment is not made when due, interest will continue to accrue.A grace period may be available (please refer to the terms of the loan agreement).If a loan payment is not made by the end of the applicable grace period, the entire loan will be treated as a deemed distribution and will be taxable to the borrower.This deemed distribution may also be subject to an early withdrawal tax penalty by the Internal Revenue Service. After default, interest will continue to accrue on the loan.Defaulted amounts, plus interest, are deducted from the contract value when the participant is eligible for a distribution of at least that amount.Additional loans are not available while a previous loan is in default. Assignment Contract rights are personal to the contract owner and may not be assigned without Nationwide’s written consent. A Non-Qualified Contract owner may assign some or all rights under the contract.An assignment must occur before annuitization while the annuitant is alive.The contract owner must submit the request to Nationwide in writing and Nationwide must receive the request at its home office before the annuitization date.Once Nationwide receives and records the change request, the change will be effective as of the date the written request was signed.Nationwide may reject or not recognize assignments designed to alter the character of the risk Nationwide originally assumed in issuing the contract. Investment-only Contracts, Individual Retirement Annuities, Roth IRAs, SEP IRAs, Simple IRAs and Tax Sheltered Annuities may not be assigned, pledged or otherwise transferred except where allowed by law. Nationwide is not responsible for the validity or tax consequences of any assignment.Nationwide is not liable for any payment or settlement made before the assignment is recorded.Assignments will not be recorded until Nationwide receives sufficient direction from the contract owner and the assignee regarding the proper allocation of contract rights. Amounts pledged or assigned will be treated as distributions and will be included in gross income to the extent that the cash value exceeds the investment in the contract for the taxable year in which it was pledged or assigned.Amounts assigned may be subject to a tax penalty equal to 10% of the amount included in gross income. Assignment of the entire contract value may cause the portion of the contract value exceeding the total investment in the contract and previously taxed amounts to be included in gross income for federal income tax purposes each year that the assignment is in effect. 35 Contract Owner Services Asset Rebalancing Asset rebalancing is the automatic reallocation of contract values to the sub-accounts on a predetermined percentage basis.Asset rebalancing is not available for assets held in the fixed account or the Guaranteed Term Options.Requests for asset rebalancing must be on a Nationwide form.Once Asset Rebalancing is elected, it will only be terminated upon specific instruction from the contract owner; manual transfers will not automatically terminate the program. Asset rebalancing occurs every three months or on another frequency if permitted by Nationwide.If the last day of the three-month period falls on a Saturday, Sunday, recognized holiday, or any other day when the New York Stock Exchange is closed, asset rebalancing will occur on the next business day.Each asset rebalancing reallocation is considered a transfer event. Asset rebalancing may be subject to employer limitations or restrictions for contracts issued to a Tax Sheltered Annuity plan.Contract owners should consult a financial adviser to discuss the use of asset rebalancing. Nationwide reserves the right to stop establishing new asset rebalancing programs.Nationwide also reserves the right to assess a processing fee for this service. Dollar Cost Averaging Dollar cost averaging is a long-term transfer program that allows you to make regular, level investments over time.It involves the automatic transfer of a specified amount from the fixed account and/or certain sub-accounts into other sub-accounts.Nationwide does not guarantee that this program will result in profit or protect contract owners from loss. Contract owners direct Nationwide to automatically transfer specified amounts from the fixed account and the: Federated Insurance Series · Federated Quality Bond Fund II: Primary Shares (only available in contracts for which good order applications were received before May 1, 2008) Fidelity Variable Insurance Products Fund · VIP Investment Grade Bond Portfolio: Service Class Lehman Brothers Advisers Management Trust · AMT Short Duration Bond Portfolio: I Class* Nationwide Variable Insurance Trust ("NVIT") · NVIT Government Bond Fund: Class I · NVIT Investor Destinations Funds: Class II Ø NVIT Investor Destinations Conservative Fund: Class II · NVIT Money Market Fund: Class I to any other underlying mutual fund.Dollar cost averaging transfers may not be directed to the fixed account or Guaranteed Term Options. Transfers occur monthly or on another frequency if permitted by Nationwide.Dollar cost averaging transfers are not considered transfer events.Nationwide will process transfers until either the value in the originating investment option is exhausted, or the contract owner instructs Nationwide in writing to stop the transfers. Nationwide reserves the right to stop establishing new dollar cost averaging programs.Nationwide also reserves the right to assess a processing fee for this service. Dollar Cost Averaging from the Fixed Account Transfers from the fixed account must be equal to or less than 1/30th of the fixed account value at the time the program is requested.A dollar cost averaging program that transfers amounts from the fixed account to the variable account is not the same as an enhanced rate dollar cost averaging program.Contract owners that wish to utilize dollar cost averaging from the fixed account should first inquire whether any enhanced rate dollar cost averaging programs are available.Nationwide is required by state law to reserve the right to postpone payment of assets in the fixed account for a period of up to six months from the date of the surrender request. Enhanced Rate Dollar Cost Averaging Nationwide may, from time to time, offer enhanced rate dollar cost averaging programs.Only new purchase payments to the contract are eligible to participate in this program.Nationwide reserves the right to require a minimum balance to establish the Enhanced Rate Dollar Cost Averaging program.Dollar cost averaging transfers for this program may only be made from the fixed account.Such enhanced rate dollar cost averaging programs allow the contract owner to earn a higher rate of interest on assets in the fixed account than would normally be credited when not participating in the program.Each enhanced interest rate is guaranteed for as long as the corresponding program is in effect.Nationwide will process transfers until either amounts in the enhanced rate fixed account are exhausted, or the contract owner instructs Nationwide in writing to stop the transfers.For this program only, when a written request to discontinue transfers is received, Nationwide will automatically transfer the remaining amount in the enhanced rate fixed account to the money market sub-account.Nationwide is required by state law to reserve the right to postpone payment of assets in the fixed account for a period of up to six months from the date of the surrender request. Systematic Withdrawals Systematic withdrawals allow contract owners to receive a specified amount (of at least $100) on a monthly, quarterly, semi-annual, or annual basis.Requests for systematic withdrawals and requests to discontinue systematic withdrawals must be in writing. The withdrawals will be taken from the sub-accounts and the fixed account proportionately unless Nationwide is instructed otherwise.Systematic withdrawals are not available from the Guaranteed Term Options. Nationwide will withhold federal income taxes from systematic withdrawals unless otherwise instructed by the contract owner.The Internal Revenue Service may impose a 10% penalty tax if the contract owner is under age 59½ unless the contract owner has made an irrevocable election of distributions of substantially equal payments. 36 A CDSC may apply to amounts taken through systematic withdrawals.If the contract owner takes systematic withdrawals, the maximum amount that can be withdrawn annually without a CDSC is the greatest of: (1) 10% of all purchase payments made to the contract as of the withdrawal date (15% of all purchase payments made to the contract if the contract owner elected the Additional Withdrawal Without Charge and Disability Waiver); (2) an amount withdrawn to meet minimum distribution requirements under the Internal Revenue Code; or (3) a percentage of the contract value based on the contract owner’s age, as shown in the following table: Contract Owner’s Age Percentage of Contract Value Under age 59½ 5% Age 59½ through age 61 7% Age 62 through age 64 8% Age 65 through age 74 10% Age 75 and over 13% Contract value and contract owner’s age are determined as of the date the request for the withdrawal program is recorded by Nationwide’s home office.For joint owners, the older joint owner’s age will be used. If total amounts withdrawn in any contract year exceed the CDSC-free amount described above, those amounts will only be eligible for the CDSC-free withdrawal privilege described in the "Contingent Deferred Sales Charge" section.The total amount of CDSC for that contract year will be determined in accordance with that provision. For example, assume a scenario whereby the Premium equals $100,000 and the initial free withdrawal (“w/d”) equals $10,000 Withdrawal in year 1$15,000 Less free w/d$10,000 Premium w/d subject to CDSC Withdrawal in year 2$15,000 Less free w/d $9,500 0.10* ($100,000 – $5,000) Premium w/d subject to CDSC$5,500 Since the withdrawal exceeded the free withdrawal amount, the free withdrawal amount available decreases. The CDSC-free withdrawal privilege for systematic withdrawals is non-cumulative.Free amounts not taken during any contract year cannot be taken as free amounts in a subsequent contract year. Nationwide reserves the right to stop establishing new systematic withdrawal programs.Systematic withdrawals are not available before the end of the ten-day free look period (see "Right to Revoke"). Annuity Commencement Date The annuity commencement date is the date on which annuity payments are scheduled to begin. The contract owner may change the annuity commencement date before annuitization.This change must be in writing and approved by Nationwide. Annuitizing the Contract Annuitization Date The annuitization date is the date that annuity payments begin.The annuitization date will be the first day of a calendar month unless otherwise agreed.The annuitization date must be at least 2 years after the contract is issued, but may not be later than either: · the age (or date) specified in your contract; or · the age (or date) specified by state law, where applicable. If the contract is issued to fund a Tax Sheltered Annuity, annuitization may occur during the first 2 years subject to Nationwide’s approval. The Internal Revenue Code may require that distributions be made prior to the annuitization dates specified above (see "Required Distributions"). Annuitization Annuitization is the period during which annuity payments are received.It is irrevocable once payments have begun.Upon arrival of the annuitization date, the annuitant must choose: (1) an annuity payment option; and (2) either a fixed payment annuity, variable payment annuity, or an available combination. Nationwide guarantees that each payment under a fixed payment annuity will be the same throughout annuitization.Under a variable payment annuity, the amount of each payment will vary with the performance of the underlying mutual funds chosen by the contract owner. Nationwide Allocation Architect program models are not available investment options during annuitization. Fixed Payment Annuity A fixed payment annuity is an annuity where the amount of the annuity payments remains level. The first payment under a fixed payment annuity is determined on the annuitization date based on the annuitant’s age (in accordance with the contract) by: (1) deducting applicable premium taxes from the total contract value; then (2) applying the contract value amount specified by the contract owner to the fixed payment annuity table for the annuity payment option elected. Subsequent payments will remain level unless the annuity payment option elected provides otherwise. Nationwide does not credit discretionary interest during annuitization. Variable
